Case: 13-14376   Date Filed: 08/03/2015   Page: 1 of 72


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14376
                       ________________________

                D.C. Docket No. 5:06-cv-00945-KOB-JEO



DOYLE LEE HAMM,

                                              Petitioner - Appellant,

versus

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                              Respondents - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (August 3, 2015)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:




                                     1
             Case: 13-14376     Date Filed: 08/03/2015   Page: 2 of 72


      Petitioner-Appellant Doyle Lee Hamm was convicted in 1987 of the capital

crime of robbery-murder and sentenced to death by an Alabama court. Following

unsuccessful direct appeals and collateral proceedings in the Alabama state courts,

Hamm filed a petition for writ of habeas corpus under 28 U.S.C. § 2254 in federal

court, which the district court denied. Hamm appeals the rejection of his petition

on three grounds.      Hamm contends that unconstitutionally obtained prior

convictions were impermissibly used as an aggravating circumstance in his death

sentence. He also asserts that his trial counsel was constitutionally ineffective in

presenting a case in mitigation of the death penalty. And finally, Hamm argues

that his conviction is infirm because the prosecution failed to turn over evidence

that would have impeached the state’s primary witness. After a thorough review of

the record and arguments, we affirm the denial of Hamm’s petition.

                                         I.

      Petitioner-Appellant Hamm was convicted of robbery-murder, in violation

of Ala. Code § 13A-5-40(a)(2), and sentenced to death by an Alabama court in

1987. The events that led to this conviction are recounted below, as drawn from

Hamm’s proceedings in both state and federal court.

A. The Criminal Offense and Trial

       On January 24, 1987, Patrick Cunningham was working as the desk clerk

for the Anderson’s Motel in Cullman, Alabama. Hamm v. State, 564 So. 2d 453,


                                         2
                Case: 13-14376      Date Filed: 08/03/2015      Page: 3 of 72


455 (Ala. Crim. App. 1989) (“Hamm Direct Appeal”). At approximately 10:30

p.m., Kathy Flanagan1 stopped at the motel to rent a room for the night. Id. While

Flanagan was registering, a small-framed white male entered the motel to ask

about a room. Id. Cunningham informed the male that he needed a reservation,

and the male left. Id. Moments later, the first male returned accompanied by a

second male wearing blue jeans and a faded green army jacket. Id. Cunningham

told Flanagan that “it ‘looks like there is going to be trouble’” and apparently

pointed Flanagan in the direction of a room, but Flanagan returned to her car. Id.

From her car, Flanagan saw the individual in the green jacket point a revolver at

the registration desk but could not see behind the desk; she also saw the first male

standing by the door and noticed a banged-up 1970s model car in the parking lot,

with its engine running, and possibly a third individual inside. Id. Flanagan left

the scene, drove to a nearby telephone, and called police to report a possible

robbery. Id.

      Upon arriving at the motel, police discovered Cunningham’s body on the

floor behind the front desk. Id. Cunningham had been killed by a single shot to

the head from a .38-caliber pistol. Id. The evidence further established that he had

been shot in the temple from a distance of approximately 18 inches while he was




      1
          In some documents, her name is spelled “Flannagan.”
                                               3
             Case: 13-14376     Date Filed: 08/03/2015   Page: 4 of 72


lying on the floor. Id. Cunningham’s wallet, containing approximately $60 was

missing, as was approximately $350 from the motel’s cash drawer. Id.

      A Cullman police officer learned that two men matching the descriptions

given by Flanagan were also wanted for a robbery-murder that had taken place in

Mississippi that same day. Id. at 455-56. A nickel-plated .38-caliber revolver had

been taken during that robbery. Id. at 456.

      On January 25, the same officer spoke with Douglas Roden, who had been

stopped while driving a car matching the description given by Flanagan.          Id.

Roden claimed that he and his sister-in-law, Regina Roden, had been kidnapped by

Hamm and two others. Id. Roden further stated that he and Regina had been held

captive in a trailer home during the time of the motel robbery while Hamm and

another individual left with the car. Id. In addition, Roden asserted that he and

Regina had escaped the trailer that morning and had taken the car. Roden directed

police to the trailer. Id. At some point, the police learned that the trailer was

owned by Hamm’s nephew. Id.

      Later that day, a search warrant was obtained for the trailer and a fugitive-

from-justice warrant was obtained for Hamm for a robbery in Mississippi. Id.

During the search of the trailer, authorities discovered a nickel-plated .38-caliber

pistol, a green army jacket, and several rounds of .38-caliber ammunition,

including some in the pocket of the jacket. Id.


                                         4
             Case: 13-14376     Date Filed: 08/03/2015   Page: 5 of 72


      Hamm was arrested and booked on the fugitive warrant. Id. He initially

denied any involvement in the murder and robbery at the Anderson’s Motel, and

Flanagan failed to identify Hamm in a lineup. Id. Nevertheless, Hamm was placed

under arrest for the motel robbery. Id. The next day, Hamm gave a statement to

the police that was recorded, in which he admitted his initial statements were false

and he confessed to the robbery and murder of Cunningham. Id.

      Subsequently, it was discovered that the Rodens had lied in their initial

statements. Id. They had not been kidnapped and, in fact, Douglas and Regina

were the two individuals present with Hamm at the Anderson’s Motel during the

robbery and murder; Douglas was the first male individual to enter the motel. Id.

The Rodens entered into agreements with the state where, in exchange for

testimony against Hamm, they would receive lesser charges. Douglas agreed to

plead guilty to murder and received a life sentence; Regina pled guilty to robbery

and hindering prosecution. Id. at 456-57.

      Hamm was tried in the Circuit Court of Cullman County, Alabama, and

found guilty by a jury of robbery-murder on September 26, 1987. Id. at 464. A

separate sentencing hearing was then held before the same jury. Id. During the

hearing, the state moved into evidence all evidence from the guilt phase of the trial

as well as two convictions for robbery Hamm received in Tennessee in 1978. Id. at

464, 466.


                                         5
                Case: 13-14376      Date Filed: 08/03/2015      Page: 6 of 72


      Hamm’s counsel called two witnesses in mitigation: Hamm’s sister Ruthie

Murphy2 and a Cullman County deputy sheriff, Dennis Johnson. Murphy testified

about Hamm’s harsh upbringing, the extensive criminal histories of Hamm’s

brothers, Hamm’s alcohol and drug abuse, and Hamm’s epilepsy. Murphy also

testified about their abusive father, who, among other things, was a criminal and

alcoholic who forced his children to drink alcohol and steal (or otherwise they

weren’t “a Hamm”), required the children to bring him switches (presumably for

beatings), and would line his children up and shoot a firearm over their heads.

Johnson testified that Hamm had been a cooperative prisoner during his time in

county jail.

      The jury recommended on September 28, 1987, by a vote of 11 to 1, that

Hamm be sentenced to death. The state court then found that two aggravating

circumstances had been proved beyond a reasonable doubt: that a capital offense

was committed during a robbery (the underlying crime here of robbery-murder

satisfied that factor), and that Hamm had previously been convicted of a felony

involving the use, or threat of violence to a person (the Tennessee convictions).

Hamm Direct Appeal, 564 So. 2d at 466.

      The sentencing court then found that none of the statutory mitigating factors

were present in Hamm’s case, but did find the existence of non-statutory mitigating


      2
          In some documents, Hamm’s sister’s last name is spelled “Murphree.”
                                               6
              Case: 13-14376     Date Filed: 08/03/2015   Page: 7 of 72


factors based on Murphy’s and Johnson’s testimony. Id. at 466-68. The court

credited Murphy’s testimony and found that Hamm’s father “created an obstacle to

the development of [the Hamm boys’] character, which was, indeed, difficult to

overcome,” and that Hamm’s upbringing “absolutely had a negative influence on

the Defendant.” Id. at 468. The court noted, though, that Hamm’s two sisters were

able to rise above this influence and be good citizens.         Id.   The court also

acknowledged that Hamm had a poor education and suffered from epilepsy. Id.

Finally, the court recognized that Hamm had been a cooperative prisoner at

Cullman County jail, that he had agreed to talk to offenders about changing their

lives, and that he did voluntarily confess to the crime. Id.

      Despite the existence of these mitigating factors, the court found that the

aggravating circumstances outweighed them and sentenced Hamm to death by

electrocution. Id. at 469. Hamm’s conviction was upheld on direct appeal to the

Alabama Court of Criminal Appeals, id. at 464, and the Alabama Supreme Court,

Ex parte Hamm, 564 So. 2d 469, 473 (Ala. 1990). Both courts conducted a plain-

error review of the proceedings and found nothing warranting reversal. Hamm

Direct Appeal, 564 So. 2d at 463-64; Ex parte Hamm, 564 So. 2d at 473. The

United States Supreme Court denied certiorari. Hamm v. Alabama, 498 U.S. 1008,

111 S. Ct. 572 (1990).




                                          7
               Case: 13-14376       Date Filed: 08/03/2015      Page: 8 of 72


B. State Collateral Proceedings

       On December 3, 1991, Hamm filed a collateral attack on his conviction and

sentence under Rule 32 of the Alabama Rules of Criminal Procedure. A hearing

was held on July 26, 1999, and the state trial court denied Hamm relief on

December 6, 1999.3 The Alabama Court of Criminal Appeals (“ACCA”) affirmed

the denial of relief on February 1, 2002, and the Alabama Supreme Court denied

certiorari on May 20, 2005. See Hamm v. State, 913 So. 2d 460 (Ala. Crim. App.

2002) (“Hamm Collateral Appeal”). The United States Supreme Court denied

certiorari on the state collateral proceedings in November 2005.                    Hamm v.

Alabama, 546 U.S. 1017, 126 S. Ct. 651 (2005).

       Of particular relevance to the appeal before this Court, Hamm raised in his

Rule 32 petition a claim that the underlying Tennessee robbery convictions were

impermissibly used as aggravating circumstances in his sentencing because they

were allegedly obtained via an unconstitutional guilty plea, and, therefore, were

effectively invalid although never actually invalidated by any court.                   Hamm


       3
          The Rule 32 Court’s order, entered on Monday, December 6, 1999, was apparently a
verbatim adoption of the state’s “Proposed Memorandum Opinion” that was filed on Friday,
December 3, 1999. The Rule 32 Court did not even strike the word “Proposed” from the order.
Although this procedural shortcut has no bearing on our disposition of Hamm’s federal habeas
appeal, see Jones v. GDCP Warden, 753 F.3d 1171, 1182-83 (11th Cir. 2014), we take this
opportunity to once again strongly criticize the practice of trial courts’ uncritical wholesale
adoption of the proposed orders or opinions submitted by a prevailing party. See, e.g., Anderson
v. City of Bessemer City, N.C., 470 U.S. 564, 571-73, 105 S. Ct. 1504, 1510-11 (1985); Colony
Square Co. v. Prudential Ins. Co. of Am. (In re Colony Square Co.), 819 F.2d 272, 274-75 (11th
Cir. 1987).
                                               8
              Case: 13-14376    Date Filed: 08/03/2015   Page: 9 of 72


Collateral Appeal, 913 So. 2d at 479. The ACCA found that this claim was

procedurally barred by Rules 32.2(a)(3) and 32.2(a)(5), Ala. R. Crim. P., because it

could have been raised at trial or on direct appeal but was not. Id. Alternatively,

the ACCA also found that Hamm’s trial and appellate counsel were not deficient

because no legal authority supported the contention that “trial counsel had a duty to

challenge in a Tennessee court the merits of the nine-year-old convictions so that

he could then prevent consideration of the prior convictions at the 1987 capital

sentencing hearing.” Id.

      Hamm also asserted in the state courts that the prosecution withheld

exculpatory information from the defense during trial. Specifically, Hamm argued

that the prosecution did not turn over inconsistent statements from Flanagan until

her cross-examination was underway, and failed to turn over sealed records

regarding Douglas Roden that could have been used for impeachment. See id. at

479-80. The Flanagan claim was raised in the Rule 32 petition, and the Rule 32

trial court found it was barred because it had been raised and addressed at trial and

it had not been raised again on direct appeal. Id. As for the Roden claim, because

it was not raised in the Rule 32 petition, the ACCA held that it could not be

considered on appeal. Id. at 480. Alternatively, the ACCA concluded that the

Roden claim was also procedurally barred because it could have been raised at trial

or on direct appeal. Id.


                                         9
             Case: 13-14376    Date Filed: 08/03/2015   Page: 10 of 72


      Hamm also raised a number of ineffective-assistance-of-counsel claims in

his Rule 32 petition. Among those relevant to this appeal, Hamm claimed that his

trial attorneys were ineffective because they “failed to properly investigate

aggravating and mitigating circumstances for the penalty phase and failed to

present ‘compelling evidence’ at the sentencing portion of Hamm’s trial.” Id. at

486. The Rule 32 Court ruled, and the ACCA affirmed, that trial counsel were not

deficient in investigating and presenting mitigation evidence.      Id. at 486-88.

Hamm produced documents at the Rule 32 hearing that he believed should have

been offered by counsel at trial, but the state court considered the documents to be

largely cumulative of Hamm’s sister’s testimony. Id. at 487. Further, one of

Hamm’s trial attorneys, Hugh Harris, testified that the documents would have put

more of Hamm’s own criminal history before the jury, so, for that reason, he opted

only for the sister’s testimony. Id. The ACCA held that this strategic decision was

“virtually unassailable,” id., and affirmed that trial counsel’s performance was not

deficient, adding that, even if the proffered documents had been presented to the

jury, the outcome would not have been different. Id. at 488.

      In addition, Hamm contended that his trial counsel were ineffective for not

ensuring that the charge of “armed robbery” was removed from the Tennessee

conviction records submitted to the jury because Hamm had only pled guilty to

“simple robbery.” Id. at 488. The record reflects, and the Rule 32 Court found,


                                        10
                Case: 13-14376      Date Filed: 08/03/2015         Page: 11 of 72


that Hamm’s attorney did object to this language and, at least initially, the

prosecutor agreed to redact the “armed robbery” language. See id. Nevertheless,

the “armed robbery” language was apparently still shown to the jury when the

judge eventually overruled the objection. Despite this, the Rule 32 Court found

that neither the jury instructions nor the trial court’s sentencing order referenced or

relied upon the “armed robbery” language in any way. Id. at 488. Thus, the

ACCA affirmed the Rule 32 Court’s determinations that counsel was not deficient

because he had objected and that Hamm was not prejudiced because the sentencing

court considered the simple robbery convictions only in its sentencing order. Id.

      Hamm also, apparently, claimed in his Rule 32 petition that his counsel was

ineffective during the guilt phase of his trial for not adequately objecting to the

prosecution’s failure to turn over the exculpatory and impeaching Flanagan and

Roden materials. See id. at 485-86; see also Hamm v. Allen, 2013 WL 1282129, at

*91 (N.D. Ala. Mar. 27, 2013) (“Hamm § 2254 Order”). On collateral appeal,

though, the Brady-related4 ineffective-assistance claims were included in a

“laundry list” of over twenty ineffective-assistance allegations presented to the

ACCA with “no citations to the record or to any legal authority to support his

specific allegations” beyond a broad statement that details of the claims could be

found in Hamm’s initial petition. Hamm Collateral Appeal, 913 So. 2d at 485-86.


      4
          Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).
                                               11
              Case: 13-14376        Date Filed: 08/03/2015        Page: 12 of 72


Because Hamm provided no argument or citations to the record or legal authority,

the ACCA held that Hamm’s brief ran afoul of Rule 28(a)(5) of the Alabama Rules

of Appellate Procedure.5         Accordingly, the ACCA found that Hamm waived

appellate review of these claims. Id.

       Hamm also asserted that his counsel on direct appeal (the same attorneys

who represented him at trial), were ineffective because they “failed to raise any of

the substantive issues” discussed elsewhere in Hamm’s Rule 32 petition. Id. at

491. Both attorneys testified at the Rule 32 hearing, and the Rule 32 Court found

that their decisions to limit Hamm’s appeal to the most viable issues bore “the

hallmark of effective appellate advocacy.” Id. The ACCA agreed. Id. Moreover,

the ACCA noted that it and the Alabama Supreme Court had conducted a plain-

error review on direct appeal and had found no reversible error, so even if counsel

had raised certain claims, they would not have been sustained. Id.


       5
         The relevant provision is now found in Rule 28(a)(10), Ala. R. App. P., which governs
the contents of appellate briefs and provides,


                      (10) Argument. An argument containing the contentions of
              the appellant/petitioner with respect to the issues presented, and the
              reasons therefor, with citations to the cases, statutes, other
              authorities, and parts of the record relied on. Citations of authority
              shall comply with the rules of citation in the latest edition of either
              The Bluebook: A Uniform System of Citation or ALWD
              [Association of Legal Writing Directors] Citation Manual: A
              Professional System of Citation or shall otherwise comply with the
              style and form used in opinions of the Supreme Court of Alabama.
              Citations shall reference the specific page number(s) that relate to
              the proposition for which the case is cited[.]
                                                12
             Case: 13-14376    Date Filed: 08/03/2015   Page: 13 of 72


C. Federal Habeas Petition

      Hamm filed a federal petition for habeas corpus under 28 U.S.C. § 2254 in

the Northern District of Alabama on May 16, 2006. Briefing was completed in

April 2007, and the district court denied Hamm an evidentiary hearing in March

2008. On March 26, 2013, the district court issued a thorough 167-page order

denying Hamm’s § 2254 petition. See Hamm § 2254 Order, 2013 WL 1282129.

      Hamm’s federal petition sets forth twenty-four substantive claims (labeled

“A” through “X” in the district court’s order); Claim F is an ineffective-assistance-

of-counsel claim that sets forth thirty-two alleged instances of ineffective

representation. The § 2254 claims relevant to this appeal are described below.

      1. The Tennessee Convictions

      Hamm argued to the district court in Claim C that the two Tennessee

convictions used as an aggravating factor in Hamm’s sentencing were

unconstitutionally obtained, and, therefore, were invalid and could not have been

used as an aggravating factor. Id. at *35. The district court did not reach the

merits of this claim, however, because it found that it did not have jurisdiction to

address the validity of the Tennessee convictions under the Supreme Court’s

decision in Lackawanna County District Attorney v. Coss, 532 U.S. 394, 121 S. Ct.
1567 (2001), and, alternatively, that the claim was procedurally defaulted. Hamm

§ 2254 Order, 2013 WL 1282129 at *38, *39.


                                         13
             Case: 13-14376      Date Filed: 08/03/2015   Page: 14 of 72


      After his conviction in Alabama, Hamm’s post-conviction counsel attempted

to challenge the Tennessee convictions in state and federal court, beginning in

1992. The Tennessee courts determined that the statute of limitations on Hamm’s

challenge had run and that Tennessee law did not permit habeas relief when an

individual was not held in custody and his convictions had expired. Id. at *35

n.26. The Tennessee appellate court affirmed, and the Tennessee Supreme Court

declined to hear the case. Id.

      Hamm then pursued federal relief in the Middle District of Tennessee. Id. at

*35 n.27. The federal court did not consider the petition as an attack on his

Alabama conviction, but rather as one directed to only the Tennessee convictions.

Id. That court held that it did not have jurisdiction to grant relief under § 2254

because Hamm was not in custody on the Tennessee convictions. Id. Hamm

conceded that Maleng v. Cook, 490 U.S. 488, 108 S. Ct. 1923 (1989), controlled

the issue.   Both the Tennessee district court and the Sixth Circuit denied a

certificate of appealability, and the Supreme Court denied certiorari. Hamm §

2254 Order, 2013 WL 1282129 at *35 n.27.

      The district court, in considering Hamm’s habeas petition in this case, first

held that Coss prohibited the district court from reaching the merits of the expired

Tennessee convictions when reviewing the Alabama conviction on a § 2254

petition. Id. at *35-38. The district court found that Coss applied to Hamm’s


                                          14
                Case: 13-14376   Date Filed: 08/03/2015   Page: 15 of 72


capital sentence and that the sole exception articulated in Coss did not apply to

Hamm.     Id.     Alternatively, the district court determined that Hamm’s claims

regarding the Tennessee convictions were procedurally defaulted in the state court

and that Hamm could not overcome the default with a showing of cause or

prejudice or by showing he was actually innocent of the Tennessee crimes to which

he pled guilty. Id. at *38-39.

      2. The Mitigation Case

      In Claims F.4, F.14, and F.30, Hamm argued that he was entitled to habeas

relief because his trial counsel failed to adequately investigate and present a

mitigation case during the penalty phase of his trial. Id. at *55. Hamm argues that

by relying on the testimony of only two witnesses, counsel failed to uncover and

present “a wealth of documents” and testimonial evidence concerning the criminal

histories of Hamm’s family members, Hamm’s school records, Hamm’s history of

substance abuse, and Hamm’s medical and mental-health records. Id. at *55-56.

Hamm also asserts that it was improper for his counsel to introduce certain

mitigation evidence through his sister’s “bald assertions” that “sounded like a

bunch of lies” without any “corroborating” documentary evidence.

      Although Hamm presented his mitigation-related ineffective-assistance

argument as three separate claims, the district court evaluated them together. See

id. at *55. Because the Alabama state courts had considered these claims on their


                                          15
             Case: 13-14376    Date Filed: 08/03/2015   Page: 16 of 72


merits, Hamm Collateral Appeal, 913 So. 2d at 478-79, 486-88, the district court

limited its § 2254 analysis to a deferential review of the evidence before the state

courts. Hamm § 2254 Order, 2013 WL 1282129 at *56-57.

      The ACCA had concluded that Hamm’s trial counsel competently

investigated and presented a mitigation case. See Hamm Collateral Appeal, 913
So. 2d at 486-88. In reviewing this finding, the district court determined that the

Alabama state courts had reasonably applied the ineffective-assistance-of-counsel

standards articulated in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052

(1984), and that the cases cited by Hamm to support his inadequacy argument were

all distinguishable. Hamm § 2254 Order, 2013 WL 1282129 at *59-65.

      3. The Alleged Brady Violation

      In Claim B, Hamm argues that the prosecution failed to turn over evidence

that Douglas Roden “had been ‘diagnosed as having borderline and possibly

antisocial personality, and was suffering from alcohol and substance abuse

problems.’” Id. at *25. Hamm contends that, without this evidence, he had no

evidence to impeach Roden—who was the state’s principal witness and only

alternative shooter—about Roden’s record of lying, substance abuse, and mental-

health problems. Id.

      Although Hamm concedes that the Roden claim was not raised at trial or on

direct appeal, he asserts that that is because Roden’s sealed records were not


                                        16
             Case: 13-14376     Date Filed: 08/03/2015   Page: 17 of 72


discovered until April 20, 1995—more than seven years after trial. Id. at *26.

Similarly, the Roden claim was not raised in the Rule 32 petition, which was

initially filed in December 1991.      Id.    The district court observed that this

information was discovered four years before Hamm’s Rule 32 evidentiary hearing

but pointed out that Hamm never amended or modified his petition to include the

Roden claim. Id. Nonetheless, Hamm contends that this information was properly

before the Rule 32 Court because Hamm submitted the records to the court in pro

se capacity, despite the fact that he was represented by counsel at the time. Id. In

submitting the records, Hamm also asked that the court consider the attached

evidence, but he offered no explanation of its relevance. Id.

      Hamm renewed his request that the Rule 32 Court consider “all the

evidence” at the evidentiary hearing. Id. Hamm’s Rule 32 counsel apparently

asked about the records, to which the court responded, “Yes. Yes. All of that has

been file stamped and included as part of the Court record.” Id. (quoting the Rule

32 hearing transcript). During the Rule 32 hearing itself, the Roden records were

not mentioned or specifically offered into evidence. Id. at *27. Thus, the first time

that the Roden claim was expressly articulated was in the Rule 32 appeal before

the ACCA, where the ACCA found the claim barred because it was not presented

to the Rule 32 Court, or, alternatively, because it could have been raised at trial or

on direct appeal but was not. Id.; see Hamm Collateral Appeal, 913 So. 2d at 480.


                                         17
             Case: 13-14376    Date Filed: 08/03/2015   Page: 18 of 72


      During the § 2254 proceedings in the district court, the state argued that the

Roden Brady claim was procedurally defaulted because it was not presented to the

trial court, on direct appeal, or in the Rule 32 petition. Hamm § 2254 Order, 2013
WL 1282129 at *27. Hamm, on the other hand, asserted that this claim was raised

through the pro se materials presented to the Rule 32 Court. Id. The district court

concluded that the claim was not fairly presented in the state court because Hamm,

while still represented by the same counsel who helped uncover the Roden records,

had ample opportunity between 1995 and 1998 to amend the Rule 32 petition;

Hamm failed to explain the relevance of the materials he submitted to the court pro

se; and Hamm’s counsel at the Rule 32 hearing never argued or admitted into

evidence those documents during the hearing. Id. at *28. Accordingly, the district

court found the ACCA’s holding to be proper and that this procedural default in

state court barred federal habeas relief. Id. The district court then held, citing

Martinez v. Ryan, __ U.S. __, 132 S. Ct. 1309 (2012), that Rule 32 counsel’s

failure to preserve a Brady claim before the collateral Rule 32 Court cannot

constitute cause to overcome the procedural default. 2013 WL 1282129 at *28.

      Alternatively, the district court determined the Roden Brady claim to be

without merit.   The court “harbor[ed] serious questions” about whether the

withheld impeachment evidence was truly favorable to Hamm and held that the

evidence “was not material to Hamm’s case at either the guilt or penalty phase.”


                                        18
             Case: 13-14376     Date Filed: 08/03/2015   Page: 19 of 72


Id. at *29-30. The district court felt that the evidence of Roden’s possible anti-

social personality, his illicit drug abuse, and his lying about the drug abuse, “would

not have resulted in a devastating cross-examination for Roden at trial,” and would

“certainly not [have been] enough to undermine confidence in the guilt or penalty

phase of the trial,” in light of the topics Roden was cross-examined on, the

corroborating testimony of Regina Roden, and Hamm’s own confession. Id.

                                         II.

A. General Standards in § 2254 Cases

      Federal law permits a prisoner held “in custody pursuant to the judgment of

a State court” to seek habeas relief “only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a). Generally, a prisoner must first “fairly present” his federal claims to the

state court and exhaust his state-court remedies before seeking federal habeas

relief. Snowden v. Singletary, 135 F.3d 732, 735 (11th Cir. 1998).

      When a state court has adjudicated a prisoner’s claim on the merits, a federal

court may not grant habeas relief with respect to such a claim unless the state

court’s adjudication

             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established
             Federal law, as determined by the Supreme Court of the
             United States; or



                                         19
              Case: 13-14376    Date Filed: 08/03/2015   Page: 20 of 72


             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.


28 U.S.C. § 2254(d). These standards are highly deferential and demand that state

court decisions be given “the benefit of the doubt.” Evans v. Sec’y, Dep’t of Corr.,

703 F.3d 1316, 1325 (11th Cir. 2013) (en banc) (internal quotation marks and

citation omitted). A decision “is not ‘contrary to’ federal law unless it ‘contradicts

the United States Supreme Court on a settled question of law or holds differently

than did that Court on a set of materially indistinguishable facts.’” Id. (citation

omitted). A state court’s decision “is not an ‘unreasonable application’ of federal

law unless the state court ‘identifies the correct governing legal principle as

articulated by the United States Supreme Court, but unreasonably applies that

principle to the facts of the petitioner's case, unreasonably extends the principle to

a new context where it should not apply, or unreasonably refuses to extend it to a

new context where it should apply.’” Id. (citation omitted). The federal court does

not ask whether the state decision is correct, but rather whether it is unreasonable.

Id. (citation omitted).

      If a prisoner fails to present his claims to the state court in a timely and

proper manner, and the state court declines to address the merits, those claims are

procedurally defaulted. See Coleman v. Thompson, 501 U.S. 722, 729-30, 111 S.

Ct. 2546, 2554 (1991). Procedural default “ordinarily qualifies as an independent
                                         20
               Case: 13-14376   Date Filed: 08/03/2015    Page: 21 of 72


and adequate state ground for denying federal review.” Cone v. Bell, 556 U.S.
449, 465, 129 S. Ct. 1769, 1780 (2009). This bar on federal habeas relief for

procedurally defaulted claims can be overcome, though, if the prisoner can

demonstrate “cause” for the default and “prejudice” suffered as a result, or the

prisoner can demonstrate that failure to consider his claims would result in a

“fundamental miscarriage of justice.” Edwards v. Carpenter, 529 U.S. 446, 451,

120 S. Ct. 1587, 1591 (2000); Coleman, 501 U.S. at 750, 111 S. Ct. at 2565. The

“fundamental miscarriage of justice” test applies narrowly in the “extraordinary

instances when a constitutional violation probably has caused the conviction of one

innocent of the crime.” McCleskey v. Zant, 499 U.S. 467, 494, 111 S. Ct. 1454,

1470 (1991).

      The “existence of cause for a procedural default must ordinarily turn on

whether the prisoner can show that some objective factor external to the defense

impeded counsel's efforts to comply with the State's procedural rule.” Murray v.

Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 2645 (1986). Objective factors that

demonstrate cause include interference by state officials that frustrates compliance

with the procedural rules, the unavailability to counsel of the factual or legal basis

for a claim, and constitutionally ineffective assistance of counsel. McCleskey, 499
U.S. at 493-94, 111 S. Ct. at 1470. To establish prejudice, the “habeas petitioner

must show ‘not merely that the errors at . . . trial created a possibility of prejudice,


                                          21
             Case: 13-14376      Date Filed: 08/03/2015   Page: 22 of 72


but that they worked to his actual and substantial disadvantage, infecting his entire

trial with error of constitutional dimensions.’” Murray, 477 U.S. at 494, 106 S. Ct.

at 2648 (alterations in original) (quoting United States v. Frady, 456 U.S. 152, 170,

102 S. Ct. 1584, 1596 (1982)).

B. The Martinez Decision

      Until 2012, it was generally established that because a prisoner has no

constitutional right to counsel in collateral proceedings, ineffective assistance of

counsel during those proceedings cannot create cause to overcome procedural

default in those proceedings. See Coleman, 501 U.S. at 757, 111 S. Ct. at 2568.

However, the Supreme Court issued a limited qualification to this tenet in Martinez

v. Ryan, __ U.S. __, 132 S. Ct. 1309 (2012). In that case, an Arizona prisoner

sought to overcome the procedural default of his ineffective-assistance-of-trial-

counsel claim by arguing that his post-conviction attorney was constitutionally

ineffective for failing to raise the trial-counsel claim in the post-conviction

collateral petition. Id. at 1313-15. The district court held that, under Coleman,

post-conviction errors by counsel could not serve as cause to overcome a default

and denied relief, and the Ninth Circuit affirmed. Id. at 1315. However, as the

Ninth Circuit noted, Coleman left open the question of whether an ineffective-

assistance-of-collateral-counsel claim could be cause “in those cases ‘where state

collateral review is the first place a prisoner can present a challenge to his


                                          22
             Case: 13-14376     Date Filed: 08/03/2015   Page: 23 of 72


conviction,’” and the Martinez court turned its attention to that question. Id.

(quoting Martinez v. Schriro, 623 F.3d 731, 736 (9th Cir. 2010)); see Coleman,
501 U.S. at 755, 111 S. Ct. at 2567-68.

      In doing so, Martinez expressly avoided deciding whether a prisoner has a

constitutional right to counsel in those post-conviction proceedings that represent

the first opportunity to raise certain challenges to the prisoner’s conviction (so

called “initial-review collateral proceedings”).    Martinez, 132 S. Ct. at 1315.

Instead, the Court “qualifie[d] Coleman by recognizing a narrow exception:

Inadequate assistance of counsel at initial-review collateral proceedings may

establish cause for a prisoner’s procedural default of a claim of ineffective

assistance at trial.” Id. The Court thus established an equitable, rather than

constitutional rule, that permits a prisoner to overcome default of a trial-counsel

claim when that claim can be raised for the first time only in a collateral

proceeding and 1) the state does not appoint counsel in that initial-review collateral

proceeding or 2) appointed counsel in the initial-review proceeding was ineffective

under the standards of Strickland. Id. at 1318. Additionally, a petitioner must

“demonstrate that the underlying ineffective-assistance-of-trial-counsel claim is a

substantial one,” with “some merit.” Id.

      The Supreme Court took pains, however, to emphasize the narrow and

limited nature of its holding in Martinez:


                                           23
             Case: 13-14376     Date Filed: 08/03/2015     Page: 24 of 72


             The rule of Coleman governs in all but the limited
             circumstances recognized here. The holding in this case
             does not concern attorney errors in other kinds of
             proceedings, including appeals from initial-review
             collateral proceedings, second or successive collateral
             proceedings, and petitions for discretionary review in a
             State’s appellate courts. . . . It does not extend to attorney
             errors in any proceeding beyond the first occasion the
             State allows a prisoner to raise a claim of ineffective
             assistance at trial, even though that initial-review
             collateral proceeding may be deficient for other reasons.

             In addition, the limited nature of the qualification to
             Coleman adopted here reflects the importance of the right
             to the effective assistance of trial counsel and Arizona’s
             decision to bar defendants from raising ineffective-
             assistance claims on direct appeal. Our holding here
             addresses only the constitutional claims presented in this
             case, where the State barred the defendant from raising
             the claims on direct appeal.

Id. at 1320 (citations omitted).     And while the dissent in Martinez expressed

skepticism that this “newly announced ‘equitable’ rule will remain limited to

ineffective-assistance-of-trial-counsel cases,” id. at 1321 (Scalia, J., dissenting),

the Supreme Court has so far only extended the exception to cases where the

state’s procedural system, while ostensibly allowing ineffective-assistance-of-trial-

counsel claims to be raised on direct review, makes it virtually impossible to do so

in reality. See Trevino v. Thaler, __ U.S. __, 133 S. Ct. 1911, 1914-15 (2013). But

as this Court has repeatedly emphasized, Martinez does not extend beyond claims

of ineffective assistance of trial counsel. See Chavez v. Sec’y, Fla. Dep’t of Corr.,

742 F.3d 940, 945 (11th Cir. 2014); Arthur v. Thomas, 739 F.3d 611, 630 (11th
                                          24
               Case: 13-14376      Date Filed: 08/03/2015       Page: 25 of 72


Cir. 2014) (“As our discussion shows, the Martinez rule explicitly relates to

excusing a procedural default of ineffective-trial-counsel claims and does not apply

to AEDPA's statute of limitations or the tolling of that period.”); Gore v. Crews,

720 F.3d 811, 816 (11th Cir. 2013) (per curiam) (“By its own emphatic terms, the

Supreme Court's decision in Martinez is limited to claims of ineffective assistance

of trial counsel that are otherwise procedurally barred due to the ineffective

assistance of post-conviction counsel.”).

                                             III.

       On appeal, Hamm argues first that the Alabama sentencing court

impermissibly relied on “unconstitutionally obtained” Tennessee convictions as an

aggravating factor that led the state court to impose the death penalty, in violation

of Johnson v. Mississippi, 486 U.S. 578, 108 S. Ct. 1981 (1988), and Hamm’s due-

process rights. Hamm asserts that his guilty pleas in Tennessee in 1978 violated

Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709 (1969), because Hamm was

never informed of his constitutional right to confront his accusers or his privilege

against self-incrimination, and was never informed that he was waiving these

constitutional rights by pleading guilty.6



       6
         Although Hamm confidently asserts that his Tennessee plea “was clearly invalid under
Boykin,” we do not find a Boykin violation so patently obvious here. Boykin requires an
“affirmative showing that [a guilty plea] was intelligent and voluntary.” 395 U.S. at 242, 89 S.
Ct. at 1711. And while Hamm was not informed of certain specific rights, the plea colloquy does
support the notion that his guilty plea was intelligent and voluntary. And the binding precedent
                                              25
               Case: 13-14376        Date Filed: 08/03/2015        Page: 26 of 72


       The district court found that Hamm could not challenge the Tennessee

convictions through his § 2254 petition, as those convictions, which had expired

and were no longer subject to direct or collateral attack, were conclusively valid

and unassailable on a § 2254 petition attacking Hamm’s Alabama death sentence.

Alternatively, the district court also determined that Hamm’s claim with respect to

the Tennessee convictions was procedurally defaulted and that the default could

not be overcome. Hamm attacks both holdings on appeal on a variety of grounds.

For the reasons set forth below, we affirm the district court’s holding on both

rationales.

A. Under Coss, Federal Courts Do Not Have Jurisdiction to Entertain a Challenge
to the Validity of Hamm’s Tennessee Convictions

       Hamm argues that the holding of Johnson precludes consideration of the

“invalid” Tennessee convictions as an aggravating circumstance. In Johnson, the

defendant was sentenced to death in Mississippi based, in part, on the aggravating


of both the Sixth and Eleventh Circuits indicates that Boykin does not necessarily require specific
articulation and express waiver of the constitutional rights of which Hamm was not expressly
informed. See McChesney v. Henderson, 482 F.2d 1101, 1106, 1110 (5th Cir. 1973) (“We hold,
therefore, that there is no requirement that there be express articulation and waiver of the three
constitutional rights referred to in Boykin, by the defendant at the time of acceptance of his guilty
plea, if it appears from the record that the accused's plea was intelligently and voluntarily made,
with knowledge of its consequences.”), cert. denied, 414 U.S. 1146 (1974); see also Stano v.
Dugger, 921 F.2d 1125, 1141 (11th Cir. 1991); Brown v. Jurnigan, 622 F.2d 914, 915 (5th Cir.
1980), cert. denied, 449 U.S. 958 (1980); Armstrong v. Egeler, 563 F.2d 796, 799 (6th Cir.
1977); Fontaine v. United States, 526 F.2d 514, 516 (6th Cir. 1975); Sparks v. Sowders, 852 F.2d
882, 885 (6th Cir. 1988), abrogated on other grounds by Padilla v. Kentucky, 559 U.S. 356
(2010). Contrary to Hamm’s certainty, we find the question of whether Hamm’s Tennessee
pleas were intelligent and voluntary to be debatable at best, but we do not resolve this debate
because binding Supreme Court case law precludes us from reaching the merits of this claim.
                                                 26
               Case: 13-14376   Date Filed: 08/03/2015   Page: 27 of 72


circumstance of a prior conviction in New York. 486 U.S. at 581, 108 S. Ct. at

1984. Following his Mississippi conviction, the New York courts reversed the

New York conviction. Id. at 582, 108 S. Ct. at 1985. Johnson challenged his death

sentence in Mississippi on the grounds that the reversed New York conviction

could not serve as an aggravating circumstance, but the Mississippi Supreme Court

upheld the death sentence. Id. at 583, 108 S. Ct. at 1985. The Supreme Court

reversed that decision and remanded for new sentencing proceedings. Id. at 590,

108 S. Ct. at 1989. The Court recalled the “special need for reliability” in death

cases, id. at 584, 108 S. Ct. at 1986 (citation and quotation marks omitted), and

observed, “It is apparent that the New York conviction provided no legitimate

support for the death sentence imposed on petitioner. It is equally apparent that the

use of that conviction in the sentencing hearing was prejudicial.” Id. at 586, 108 S.

Ct. at 1987.

      Facially, of course, Hamm’s case differs from Johnson in one important

respect: Hamm’s Tennessee convictions have never been declared invalid by any

court, and, in fact, Hamm’s direct challenges to those convictions were rejected by

the state and federal courts in Tennessee.      Consequently, Hamm’s case falls

squarely within the Supreme Court’s holding in Lackawanna County District

Attorney v. Coss.




                                         27
             Case: 13-14376    Date Filed: 08/03/2015   Page: 28 of 72


      In Coss, the Supreme Court addressed the question of “whether federal

postconviction relief is available when a [state] prisoner challenges a current

sentence on the ground that it was enhanced based on an allegedly unconstitutional

prior conviction for which the petitioner is no longer in custody.” 532 U.S. at 396,

121 S. Ct. at 1570. Coss had been convicted in 1986 of simple assault, institutional

vandalism, and criminal mischief and sentenced to two consecutive prison terms of

six months to one year. Id. at 397, 121 S. Ct. at 1570-71. Coss filed a challenge to

those convictions in Pennsylvania court alleging they were constitutionally invalid

because of ineffective counsel. The Pennsylvania courts never ruled on those

claims and Coss finished serving his sentence. Id. at 397-98, 121 S. Ct. at 1571.

      In 1990, Coss was convicted on charges of aggravated assault. Id. at 398,

121 S. Ct. at 1571. After his initial sentence of six-to-twelve years was vacated,

the state court then reimposed a six-to-twelve-year sentence based, in part, on his

1986 convictions. Id. at 398-99, 121 S. Ct. at 1571. Coss then filed a federal

habeas petition under § 2254, arguing that his sentence had been illegally enhanced

by the 1986 convictions, which were allegedly invalid because of the ineffective

assistance of counsel. Id. at 399, 121 S. Ct. at 1572. The district court found that

it had jurisdiction to consider the validity of the 1986 convictions, and it held an

evidentiary hearing where it found that the 1986 counsel was ineffective but that

habeas was inappropriate because Coss was not prejudiced by counsel’s deficient


                                         28
             Case: 13-14376     Date Filed: 08/03/2015   Page: 29 of 72


performance. Id. at 400, 121 S. Ct. at 1572. The Third Circuit affirmed the

exercise of jurisdiction but reversed the district court’s determination that no

prejudice had been suffered. Id.

      The Supreme Court reversed, with Justice O’Connor writing for five

Justices, holding

             that once a state conviction is no longer open to direct or
             collateral attack in its own right because the defendant
             failed to pursue those remedies while they were available
             (or because the defendant did so unsuccessfully), the
             conviction may be regarded as conclusively valid. . . . If
             that conviction is later used to enhance a criminal
             sentence, the defendant generally may not challenge the
             enhanced sentence through a petition under § 2254 on the
             ground that the prior conviction was unconstitutionally
             obtained.

Id. at 403-04, 121 S. Ct. at 1574 (citation omitted). The Supreme Court based its

decision “on considerations relating to the need for finality of convictions and ease

of administration.” Id. at 402, 121 S. Ct. at 1573.

      Five Justices also joined the part of the opinion that identified an exception

to this rule when “the prior conviction used to enhance the sentence was obtained

where there was a failure to appoint counsel in violation of the Sixth Amendment,

as set forth in Gideon v. Wainwright.” Id. at 404, 121 S. Ct. at 1574. The Court

noted that the failure to appoint counsel is a “unique constitutional defect” of a

jurisdictional nature, deserving “special treatment.”    Id. (citations and internal

quotation marks omitted). The Court also noted that this Gideon exception did not
                                         29
             Case: 13-14376     Date Filed: 08/03/2015   Page: 30 of 72


implicate ease-of-administration concerns because “failure to appoint counsel . . .

will generally appear from the judgment roll itself, or from an accompanying

minute order.” Id. (alteration in original) (citations and internal quotation marks

omitted). The failure-to-appoint-counsel exception is the only exception joined by

five Justices in Coss, and, consequently, it is the only recognized exception to the

general prohibition on reviewing prior expired sentence-enhancing convictions.

      Justice O’Connor also identified two other possible exceptions to the rule

announced in Coss, but only two other Justices joined this part of her opinion. Id.

at 405-06, 121 S. Ct. at 1574-75; see id. at 395, 121 S. Ct. at 1570 (noting

O’Connor, Rehnquist, and Kennedy as the only Justices joining Part III-B of the

opinion). Those exceptions include a defendant’s lack of fault in failing to obtain

review of the prior convictions or the discovery of “compelling evidence that he is

actually innocent” of the prior crimes. Id. at 405, 121 S. Ct. at 1575. These

exceptions were rooted in the notion that, “[i]n such situations, a habeas petition

directed at the enhanced sentence may effectively be the first and only forum

available for review of the prior conviction.” Id. at 406, 121 S. Ct. at 1575.

      Hamm offers four reasons for why Coss should not apply to bar a merits

review of his expired Tennessee convictions.         First, he argues that Coss is

applicable to non-capital cases only and that its holding has never been “extended”

to the death-penalty context. Second, he asserts that because Coss was decided


                                          30
             Case: 13-14376     Date Filed: 08/03/2015   Page: 31 of 72


more than a decade after Hamm’s Alabama conviction and appeals, it is

inapplicable, and, instead, the “unqualified rule” of Johnson applies. Third, Hamm

contends his Tennessee convictions “involved the outright denial of the right to the

effective assistance of counsel and the right to counsel on appeal,” so they fall

within the majority-identified exception outlined in Coss. And finally, Hamm

argues his case represents “the rare type of case where, after the time for collateral

review of the underlying prior conviction has expired, a defendant obtains

evidence of actual innocence,” falling within the actual-innocence exception of the

plurality portion of Coss. We find, however, that Coss bars revisiting Hamm’s

expired Tennessee convictions and that none of Hamm’s attempts to distinguish

Coss are persuasive.

      1. Is Coss Applicable in Capital Cases?

      Hamm argues, essentially, that Coss does not apply to capital cases because

“death is different.” In Hamm’s view, Johnson established a rule applicable to

capital cases that has not been overturned or overruled by Coss or any other

decision. Hamm’s position is that the motivating concerns of Coss—the need for

finality in convictions and ease of administration—are necessarily outweighed in

the capital context by the need for reliability in the death sentence, and,

consequently, a court should ensure that reliability by reaching the merits of




                                         31
              Case: 13-14376   Date Filed: 08/03/2015   Page: 32 of 72


expired convictions used to enhance a capital sentence, despite the holding of

Coss.

        The problem with Hamm’s argument is twofold. First, the Johnson “rule”

requires, as a predicate, a prior enhancing conviction to be invalidated. See 486
U.S. at 585-87, 108 S. Ct. at 1986-87. While Hamm strenuously argues that the

Tennessee convictions are constitutionally invalid under Boykin, those convictions

have never been invalidated by any court, despite Hamm’s attempts to do so.

Johnson simply does not address convictions that have never been overturned, nor

does it discuss the scope of a federal court’s review of presumptively valid but

challenged convictions used in imposing a death sentence.

        The second problem with Hamm’s argument is that Coss is the case most

directly on point with respect to the scope of a federal court’s review under § 2254

of challenged but expired sentence-enhancing prior convictions. While Coss did

not specifically address the death penalty, it also did not engage in any analysis of

the type of sentence involved. Coss, instead, construed the scope of federal review

under 28 U.S.C. § 2254—the same statutory vehicle being used by Hamm to seek

review of his case. And Coss directly stands for the proposition that a prisoner

cannot challenge an expired sentence-enhancing conviction when challenging the

enhanced sentence under § 2254, regardless of what that sentence is.




                                         32
              Case: 13-14376     Date Filed: 08/03/2015     Page: 33 of 72


     2. Does Coss Modify Johnson in a Way That Implicates Retroactivity
Concerns?

      Hamm has also argued that Coss, issued in 2001, “modified” Johnson after

Hamm was sentenced, and, therefore, the Johnson rule was the only rule that

“applied at the relevant time.”7 However, Coss cannot plausibly be read as

“modifying” Johnson in any way.           In fact, Coss never once even mentions

Johnson. Hamm cites no case law that has construed Coss as a modification of

Johnson. As noted above, Coss construes the scope of review on § 2254 petitions

without regard to the sentence at issue. And as Hamm’s § 2254 petition was filed

in 2006—five years after Coss was issued—Coss clearly applies to Hamm’s

petition. Accordingly, we find no merit in Hamm’s arguments that an “old”

Johnson rule overcomes the dictates of Coss.

      3. Does Hamm Fall Within Coss’s Gideon Exception?

      Hamm also contends that his Tennessee convictions “involved the outright

denial of the right to the effective assistance of counsel and the right to counsel on

appeal,” bringing his case within the only exception adopted by a majority of the

justices in Coss:     the failure to appoint counsel in violation of Gideon v.

Wainwright. He argues that his Tennessee counsel was constitutionally ineffective

during the plea hearing and, apparently, by failing to advise Hamm that he could


      7
        Johnson was handed down in 1988, after Hamm was sentenced but while his conviction
was pending direct review.
                                           33
             Case: 13-14376     Date Filed: 08/03/2015   Page: 34 of 72


appeal the Tennessee guilty pleas. According to Hamm, his Tennessee counsel’s

ineffectiveness brings his case within the failure-to-appoint-counsel exception.

Hamm also asserts that a failure to appoint counsel for an appeal of his Tennessee

pleas likewise falls within this exception.

      Even assuming arguendo that Hamm’s Tennessee counsel was ineffective,

these “Gideon-type” errors do not fall within the Coss exception. While the

Supreme Court has spoken of constitutionally ineffective counsel as “not

functioning as ‘counsel’ guaranteed . . . by the Sixth Amendment,” see Strickland,
466 U.S. at 687, 104 S. Ct. at 2064, we do not believe the Supreme Court intended

to extend its failure-to-appoint exception in Coss to ineffective-assistance claims.

First, the Coss opinion expressly mentions only the “failure to appoint counsel in

violation of the Sixth Amendment, as set forth in Gideon,” 532 U.S. at 404, 121 S.

Ct. at 1574; it somewhat tellingly does not expand its exception to include

ineffective-assistance claims under Strickland, when it could have, and Gideon

itself involved only the appointment of counsel to indigent defendants for trial.

See id. at 404-05; 121 S. Ct. at 1574. Even more persuasively, though, the basis on

which Coss attacked his expired convictions was that his counsel in those

proceedings was constitutionally ineffective. See id. at 397, 400, 121 S. Ct. at

1571, 1572. The five-Justice majority that agreed on the Gideon exception did not




                                          34
               Case: 13-14376       Date Filed: 08/03/2015       Page: 35 of 72


bother to analyze Coss’s ineffective-assistance argument, strongly suggesting that

it did not contemplate such challenges to fall within the exception.8

       Also persuasive is that in discussing this exception, Justice O’Connor notes

that “allowing an exception for Gideon challenges does not implicate our concern

about administrative ease, as the ‘failure to appoint counsel . . . will generally

appear from the judgment roll itself, or from an accompanying minute order.’” Id.

at 404, 121 S. Ct. at 1574 (alteration in original) (citing Custis v. United States,

511 U.S. 485, 496, 114 S. Ct. 1732, 1738 (1994)). Clearly, ineffective-assistance

claims cannot be easily determined from the “judgment roll” or “minute order,”

and instead involve inquiries that “often depend on evidence outside the trial

record.” Cf. Martinez, 132 S. Ct. at 1318. Thus, in carving a Gideon exception out

of the rule in Coss, the Supreme Court did not intend to include ineffective-

assistance claims as part of that exception.

       For similar reasons, the narrow focus on Gideon in Coss suggests that the

failure to appoint appellate counsel, as required by Douglas v. California, 372 U.S.
353, 83 S. Ct. 814 (1963), does not fall within the exception outlined in Coss for a

failure to appoint trial counsel. Moreover, Hamm apparently did not appeal his

       8
          Additionally, the related decisions of Custis v. United States, 511 U.S. 485, 114 S. Ct.
1732 (1994), and Daniels v. United States, 532 U.S. 374, 121 S. Ct. 1578 (2001), both involved
ineffective-assistance and faulty-guilty-plea claims that the Supreme Court distinguished from
the “unique constitutional defect” of Gideon claims, holding that while Gideon error permitted
an assault on sentence-enhancing state convictions, ineffective-assistance and faulty-guilty-plea
claims did not. See Custis, 511 U.S. at 496, 114 S. Ct. at 1738; Daniels, 532 U.S. at 378, 382,
121 S. Ct. at 1581, 1583.
                                               35
                Case: 13-14376     Date Filed: 08/03/2015      Page: 36 of 72


guilty-plea convictions, either because he could not or was incorrectly advised that

he could not,9 and he does not show evidence that he ever was denied access to

appellate counsel. Thus, it is not even clear that a Douglas violation even arguably

exists.

          Here, the record reflects that Hamm was represented by counsel, Travis

Gobble, during his 1978 hearing where he pled guilty and was convicted of two

counts of simple robbery. The record does not reflect that Hamm was ever denied

appointed counsel in violation of Gideon (or for that matter, Douglas). His only

argument relating to the Gideon exception of Coss is that his Tennessee

convictions suffer from the “Gideon-type” errors of ineffective assistance in the

Tennessee proceedings. But the majority opinion in Coss recognizes an exception

for Gideon error only, not “Gideon-type” errors. Therefore, Hamm cannot avail

himself of the sole exception outlined in Coss.




          9
          The district court, in considering this argument below, held that Hamm did not have a
right to appeal his Tennessee guilty pleas. The district court relied on Capri Adult Cinema v.
State, 537 S.W.2d 896, 899 (Tenn. 1976), which stated “that ordinarily there can be no appeal
from a plea of guilty,” in finding that Tennessee did not permit Hamm to appeal his pleas.
However, both Capri and State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), suggest that in
Tennessee in 1978, a defendant likely could appeal the voluntariness of his guilty plea. Capri,
537 S.W.2d at 898; Mackey, 553 S.W.2d at 340. This issue is harmless, though, because
Douglas error is not an exception to Coss, and it is not even clear that Hamm was denied
appellate counsel in violation of Douglas.
                                              36
             Case: 13-14376    Date Filed: 08/03/2015   Page: 37 of 72


    4. Does Coss Provide an “Actual Innocence” Exception That is Available to
Hamm?

      Finally, Hamm argues that his case falls within the Coss plurality’s “actual

innocence” exception because it represents “the rare type of case where, after the

time for collateral review of the underlying prior conviction has expired, a

defendant obtains evidence of actual innocence.”         The “actual innocence”

argument is unpersuasive for a number of reasons, including the fact that the

“newly discovered evidence” consists of either victim “recantations” or witness

statements that could have been presented or argued at the time of the original

Tennessee trial, and the fact that Hamm’s actual-innocence arguments have already

been raised in and rejected by Tennessee state and federal courts. But the biggest

problem for Hamm is that the “actual innocence” exception language in Coss was

joined by only three Justices and has not been embraced by a majority of the

Supreme Court as an exception to the general rule established in Coss.

      Hamm tries to overcome this fact by arguing that Marks v. United States,

430 U.S. 188, 97 S. Ct. 990 (1977), requires this court to adopt the three-Justice

plurality discussing the innocence exception as the “narrowest ground” involved in

deciding Coss. In Marks, the Supreme Court stated, “When a fragmented Court

decides a case and no single rationale explaining the result enjoys the assent of

five Justices, the holding of the Court may be viewed as that position taken by

those Members who concurred in the judgments on the narrowest grounds.” 430
                                        37
             Case: 13-14376    Date Filed: 08/03/2015   Page: 38 of 72
U.S. at 193, 97 S. Ct. at 993 (emphasis added) (internal quotation marks and

citation omitted). Marks was addressing the effect of a prior case where three

Justices wrote the opinion of the court and two other Justices concurred in the

judgment based on the broader reasoning they had put forward in other cases and

incorporated by reference into the opinion. Id. at 193-94, 97 S. Ct. 993-94. Unlike

the case discussed in Marks, the Coss judgment and its Gideon exception,

“enjoy[ed] the assent of five Justices.” There was no separate concurring-in-the-

judgment opinion needed to reach a majority in Coss. In fact, Hamm’s view would

require us to completely disregard the fact that two of the majority’s Justices

obviously chose not to endorse the “actual innocence” exception.

      Even assuming for the sake of argument that the “actual innocence”

exception announced by Justice O’Connor were valid law, Hamm’s situation does

not fit within its terms. As specifically articulated, the exception applies when,

“after the time for direct or collateral review has expired, a defendant may obtain

compelling evidence that he is actually innocent of the crime for which he was

convicted, and which he could not have uncovered in a timely manner.” Coss, 532

U.S. at 405, 121 S. Ct. at 1575 (emphasis added). Here, Hamm’s “evidence” of

“actual innocence” consists of witness recantations and other eye-witness

testimony that was all theoretically available within the time he could have

challenged his Tennessee convictions during a trial in the first instance. Although


                                        38
             Case: 13-14376    Date Filed: 08/03/2015   Page: 39 of 72


Hamm cursorily states that he “exercised due diligence in finding this evidence and

presenting it,” he does not explain how waiting fourteen years after his Tennessee

convictions to “discover” and present this evidence satisfies any meaning of the

word “diligent.”

      In conclusion, the Supreme Court’s decision in Coss controls the question in

this case of whether Hamm can challenge the validity of his Tennessee convictions

in a § 2254 petition challenging his Alabama death sentence and answers that

question in the negative.     None of Hamm’s attempts to circumvent the Coss

decision or apply its sole recognized exception are ultimately persuasive in light of

binding Supreme Court precedent.        Accordingly, the district court correctly

concluded that it had no jurisdiction to reach the merits of Hamm’s challenge to his

Tennessee convictions while evaluating his § 2254 petition.

B. Even If Coss Does Not Bar Consideration of the Tennessee-Conviction Claims,
They Are Nonetheless Procedurally Defaulted

      After holding that it could not entertain a challenge to the validity of

Hamm’s Tennessee convictions due to the rule in Coss, the district court held in

the alternative that Hamm’s substantive claims were procedurally defaulted and

that Hamm could not establish cause to overcome the default. The district court

also found that Hamm could not overcome the default by demonstrating a

fundamental miscarriage of justice. On appeal, Hamm appears to be arguing that

he can establish cause for the default because his Alabama trial and appellate
                                         39
             Case: 13-14376     Date Filed: 08/03/2015   Page: 40 of 72


counsel were constitutionally ineffective by failing to investigate and challenge his

Tennessee convictions during the sentencing and appeal proceedings. Hamm is

also apparently arguing that his alleged “actual innocence” of the Tennessee

convictions entitles him to habeas relief. And finally, Hamm argues that the

“pervasive” problems with his counsel’s representation in both Tennessee and

Alabama entitle him to “equitable relief” under Martinez.            None of these

arguments are availing.

      1. The State and District Courts’ Decisions

      Hamm asserted an independent ineffective-assistance-of-counsel claim on

this topic in his Rule 32 petition in Alabama state court. The Rule 32 trial court

passed on the merits of the claim:

                    Hamm contends in paragraph 170 of the Rule 32
             petition that his attorneys were ineffective because they
             failed to adequately investigate and challenge his prior
             convictions in Tennessee. . . .

                    Hamm failed to present facts in support of this
             claim in his Rule 32 petition or at the evidentiary hearing.
             In fact, Hugh Harris testified that he was aware of the
             Tennessee convictions and had obtained copies of the
             convictions before trial. (Rule 32 transcript, pp. 16-17)
             Thus, Mr. Harris had investigated these convictions
             before the trial. The records introduced at Hamm’s trial
             to prove these convictions show that Hamm was charged
             with two counts of armed robbery but pleaded guilty to
             simple robbery. There is no evidence in the record that
             Hamm did not know what he was doing when he pleaded
             guilty to these charges. Further, a review of the records
             filed by Hamm in the Rule 32 proceeding show that a
                                         40
               Case: 13-14376       Date Filed: 08/03/2015      Page: 41 of 72


              challenge to these guilty pleas was unsuccessful in 1995
              and would have been unsuccessful in 1986. (Rule 32
              transcript, Hamm’s Exhibit 6) Hamm has not shown that
              his attorney’s performance was deficient or that the
              outcome of the proceedings would have been different
              had his attorneys challenged the Tennessee convictions.
              This claim is therefore without merit.

Rule 32 Op. at 32-33.

       On appeal in state court, the state of Alabama argued that the substantive

claim about the use of the Tennessee convictions as an impermissible aggravating

circumstance was procedurally barred because it could have been raised at trial or

on direct appeal but was not, and the ACCA agreed. Hamm Collateral Appeal,
913 So. 2d at 479. The ACCA treated Hamm’s related ineffective-assistance

argument (that counsel should have investigated and challenged the convictions) as

an “alternative” argument and affirmed the Rule 32 Court’s denial of the

ineffective-assistance claim, stating, “Hamm’s assertion that Alabama trial counsel

had a duty to challenge in a Tennessee court the merits of the nine-year-old

convictions so that he could then prevent consideration of the prior convictions at

the 1987 capital sentencing hearing is not supported by any legal authority.” 10 Id.


       10
           Hamm makes a convoluted argument that these two holdings by the ACCA are
“inconsistent” and thus represent a clearly erroneous and unreasonable application of federal
law. According to Hamm, “Both of these contentions cannot be true: either trial counsel was in
fact effective, in which case counsel would have undertaken a reasonable investigation of the
prior conviction under the circumstances and with due diligence, discovered the invalidity of the
prior [convictions] . . . ; or a reasonable investigation could not unearth the invalidity of the
conviction, and the claim could not have been raised on trial or direct appeal.” Hamm appears to
be conflating the procedural issue with the merits of counsel’s effectiveness to create
                                               41
               Case: 13-14376       Date Filed: 08/03/2015       Page: 42 of 72


Hamm effectively concedes11 that this claim is procedurally defaulted, but insists

he can overcome the default.

     2. Cause and Prejudice to Overcome Default of the Substantive Prior-
Convictions Claim: Ineffective Assistance of Counsel

       Because the Alabama state courts weighed the merits of Hamm’s

ineffective-assistance claim, those decisions are entitled to deference and can be

set aside only if they are contrary to or involve unreasonable applications of federal

law. 28 U.S.C. § 2254(d). Additionally, when evaluating the performance prong

of an ineffective-assistance claim in the habeas context, a federal court’s review is

“doubly deferential,” looking through both the “highly deferential” lens of




inconsistency where there is none. The procedural ruling—when Hamm’s counsel could have
raised a claim about the use of an invalid aggravating factor—is distinct from the substantive
question of whether the aggravating factor was actually invalid, or whether counsel was
ineffective in not investigating its validity.
       11
           In his reply brief, Hamm contends that there can be no procedural default because a
claim about the validity of his Tennessee convictions “is not the type of claim that should be
raised at trial or on appeal, but rather is the type of claim that is properly raised after proper
investigation in Rule 32 post-conviction proceedings.” Hamm offers no legal support for this
assertion, although, his argument that the claim can be raised only in collateral proceedings
because his trial counsel had insufficient time to investigate the prior convictions before trial
seemingly undermines his argument that trial counsel was ineffective for not investigating the
prior convictions. Moreover, Hamm continues to conflate procedural and substantive issues.
Despite Hamm’s contention, the procedural default would still exist because an invalid
aggravating factor should still be challenged at trial or on appeal.     But if it were inherently
impossible for counsel to discover the invalidity of the aggravating factor in time, cause for
overcoming the default would not be based counsel’s ineffectiveness but rather on some other
“objective factor external to the defense [that] impeded counsel's efforts to comply with the
State’s procedural rule,” Murray, 477 U.S. at 488, 106 S. Ct. at 2645, such as “a showing that the
factual or legal basis for a claim was not reasonably available to counsel,” McCleskey, 499 U.S.
at 494, 111 S. Ct. at 1470 (citation and internal quotation marks omitted).
                                               42
               Case: 13-14376        Date Filed: 08/03/2015       Page: 43 of 72


Strickland12 and the deferential lens of § 2254(d). Cullen v. Pinholster, __ U.S. __,

131 S. Ct. 1388, 1403 (2011).

       Hamm argues that his trial and direct-appeal counsel were constitutionally

ineffective because they failed to adequately investigate and challenge the validity

of the Tennessee convictions used as an aggravating circumstance in his death

sentence.     The question before the state court, then, was whether Strickland

required Hamm’s trial counsel to conduct such an investigation or challenge. The

question before the federal court is whether the state court’s answer to that

question is contrary to or an unreasonable application of Strickland.                          See

Harrington v. Richter, 562 U.S. 86, 100-01, 131 S. Ct. 770, 785 (2011). “Under §

2254(d), a habeas court must determine what arguments or theories supported or,

[if none were given,] could have supported, the state court's decision; and then it

must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision of this


       12
          To prevail on an ineffective-assistance claim under Strickland, a petitioner must show
that (1) counsel’s performance was so deficient that “counsel was not functioning as the
‘counsel’ guaranteed” by the Sixth Amendment and (2) that counsel’s performance prejudiced
the defense to the extent the defendant was deprived of a fair, reliable trial. Strickland, 466 U.S.
at 687, 104 S. Ct. at 2064. “To establish deficient performance, a person challenging a
conviction must show that ‘counsel's representation fell below an objective standard of
reasonableness.’” Harrington v. Richter, 562 U.S. 86, 104, 131 S. Ct. 770, 787 (2011) (quoting
Strickland, 466 U.S. at 688, 104 S. Ct. at 2064). A court applies a strong presumption that
counsel’s representation fell within the wide range of reasonable professional conduct. Id. To
establish prejudice, a petitioner “must demonstrate ‘a reasonable probability that, but for
counsel's unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the outcome.’” Id.
(quoting Strickland, 466 U.S. at 694, 104 S. Ct. at 2052).
                                                43
             Case: 13-14376    Date Filed: 08/03/2015   Page: 44 of 72


Court.” Id. at 102, 131 S. Ct. at 786; Johnson v. Sec’y, Dep’t of Corr., 643 F.3d
907, 910 (11th Cir. 2011).       If fair-minded jurists could disagree over the

correctness of the state court’s determination, the federal habeas claim is

precluded. Harrington, 562 U.S. at 102, 131 S. Ct. at 786.

      Hamm’s argument rests largely on Rompilla v. Beard, 545 U.S. 374, 125 S.

Ct. 2456 (2005), in which the Supreme Court held that a “lawyer is bound to make

reasonable efforts to obtain and review material that counsel knows the prosecution

will probably rely on as evidence of aggravation at the sentencing phase of trial,”

even if the defendant does not suggest such evidence exists. Id. at 377, 125 S. Ct.

at 2460. Rompilla was convicted in Pennsylvania of murder and related offenses.

Id. at 378, 125 S. Ct. at 2460. During the sentencing phase, the prosecutor sought

to prove as an aggravating factor that Rompilla “had a significant history of felony

convictions indicating the use or threat of violence.” Id. Rompilla’s attorney was

aware that the prosecutor intended to introduce Rompilla’s prior rape-and-assault

conviction as evidence and also was aware that the prosecutor intended to read the

victim’s testimony from the trial transcript to emphasize Rompilla’s violent

character. Id. at 383-84, 125 S. Ct. at 2464. Nevertheless, Rompilla’s attorney

never requested or reviewed the case file or transcript of the prior conviction,

despite its ready availability in the same courthouse where Rompilla was being

tried. Id. at 384, 125 S. Ct. at 2464. Instead, Rompilla’s counsel limited his


                                        44
               Case: 13-14376      Date Filed: 08/03/2015       Page: 45 of 72


investigation to discussions with Rompilla, his relatives, and three mental-health

experts. Id. at 381-82, 125 S. Ct. at 2462-63.

       The Supreme Court held that counsel’s performance was constitutionally

deficient because he failed to request and review the prior conviction’s case file.

The Court observed that a reasonable attorney in defense counsel’s position would

have done so, emphasizing Rompilla’s counsel’s awareness of the prosecution’s

intended use of the transcript and the ready availability of the file in the

courthouse. Id. at 385-86, 125 S. Ct. at 2465. The Supreme Court also cited the

American Bar Association’s Standards for Criminal Justice13 in effect at the time

of Rompilla’s trial, which advised counsel to “explore all avenues leading to facts

relevant to . . . the penalty,” including information in the possession of “the

prosecution and law enforcement authorities.” See id. at 387, 125 S. Ct. at 2466

(quoting the ABA Standards). This obligation “exists regardless of the accused’s

admissions or statements to the lawyer.” Id. The Supreme Court took care to note,

however, that it was not adopting a “per se rule” requiring counsel to completely

review every prior conviction file in all cases, but that the unreasonableness of


       13
           The district court felt that Hamm may have been arguing that the Rompilla Court
wholesale adopted the ABA Standards as the framework for evaluating Strickland claims and
rejected that argument as fruitless. While the district court was correct that the ABA Standards
do not replace Strickland’s reasonableness inquiry, the ABA Standards are nonetheless viewed
as persuasive guidance by the Supreme Court. See Rompilla, 545 U.S. at 387, 125 S. Ct. at 2466
(“We have long referred to these ABA Standards as guides to determining what is reasonable.”
(quoting Wiggins v. Smith, 539 U.S. 510, 524, 123 S. Ct. 2527, 2536-37 (2003)) (internal
quotation marks omitted)).
                                              45
             Case: 13-14376    Date Filed: 08/03/2015   Page: 46 of 72


counsel’s investigation in Rompilla’s case was dependent on the facts of the case.

Id. at 389-90, 125 S. Ct. at 2467; see also id. at 393-96, 125 S. Ct. at 2469-71

(O’Connor, J., concurring).

      Here, the district court found Rompilla distinguishable on its facts.         In

Hamm’s case, counsel had no notice that any underlying facts from the Tennessee

convictions other than the convictions themselves would be used in the sentencing

phase (and, in fact, no underlying facts beyond the convictions were used).

Hamm’s attorney, Harris, ordered copies of the convictions from Tennessee and

discussed the guilty pleas with Hamm, who did not reveal any information that

would have led Harris to conclude the pleas were involuntary or otherwise invalid.

For these reasons, the district court found that Harris was not unreasonable in not

requesting the plea-hearing transcript when he had no indication that any shade of

doubt might have clouded the Tennessee convictions’ validity.            The State of

Alabama basically adopts the district court’s analysis as its argument on appeal.

      We find that this is a close question, but ultimately conclude that Hamm is

not entitled to relief. Rompilla, decided in 2005, did not announce a per se rule

requiring investigation of prior-conviction case files in all cases. While the same

ABA Standards the Rompilla Court found persuasive were in effect during

Hamm’s trial and arguably support the notion that Hamm’s counsel should have

obtained and explored the “avenue” of the Tennessee conviction files, the facts of


                                         46
             Case: 13-14376    Date Filed: 08/03/2015    Page: 47 of 72


Rompilla are significantly distinguishable from Hamm’s case. Unlike in Rompilla,

there was no indication here that the prosecution would introduce anything more

than the fact of Hamm’s prior convictions during sentencing. Thus, there was no

obvious need to check the transcript for the accuracy of the prosecution’s

quotation. Nor did Hamm’s counsel have any indication that a review of the

transcript would reveal other mitigation leads.         And finally, Hamm’s prior

conviction file was not readily available in the Alabama courthouse but was

located in another state.

      Additionally, the context of Rompilla is different; there, an investigation

would have turned up numerous mitigation leads, and counsel undoubtedly had a

duty to present a mitigation case. But here, an investigation would have turned up

a potentially questionable, but nonetheless still valid, conviction. The utility of

that information would have depended on separate collateral proceedings in

Tennessee, which, as discussed below, a reasonable attorney was arguably not

required to bring.

      Thus, to us, it is a close question whether counsel’s failure to investigate the

Tennessee plea transcript was deficient under Strickland. But the Alabama state

courts found Hamm’s counsel was not deficient. Under the deference due here,

fair-minded jurists could disagree over the correctness of the state court’s




                                         47
               Case: 13-14376       Date Filed: 08/03/2015       Page: 48 of 72


determination that counsel’s investigation was not deficient, so habeas relief is not

proper. See Harrington, 562 U.S. at 102, 131 S. Ct. at 786.

       Moreover, even if counsel’s failure to investigate the file were deficient, no

legal authority indicates that Hamm’s trial counsel in Alabama had a duty to

challenge the expired Tennessee convictions in Tennessee courts at any time

before, during, or after Hamm’s sentencing in 1987. Although Hamm attempts to

stretch Rompilla to establish such a duty, nothing in Rompilla suggests that, at the

time of Hamm’s trial, Strickland obligated counsel to challenge the validity of

prior convictions, either as a matter of course or under the facts of this case.14 In

the absence of any such authority, it is certainly debatable among fair-minded

jurists whether the Alabama court was correct in determining that no legal

authority supports Hamm’s argument.

       In summary, Hamm has failed to demonstrate that the Alabama courts

unreasonably concluded that his trial counsel’s not investigating or challenging his

       14
          In 2003, the ABA issued revised “Guidelines” regarding the performance of counsel in
death-penalty cases, which included the following Commentary language: “Counsel must also
investigate prior convictions, adjudications, or unadjudicated offenses that could be used as
aggravating circumstances or otherwise come into evidence. If a prior conviction is legally
flawed, counsel should seek to have it set aside.” Rompilla, 545 U.S. at 387 n.7, 125 S. Ct. at
2466 (citing ABA Guidelines for the Appointment and Performance of Defense Counsel in
Death Penalty Cases (rev. ed. 2003), published in 31 Hofstra L. Rev. 913, 1027 (2003)). This
Commentary language was not included in original death-penalty guidelines, which were
published in 1989 (after Hamm’s trial), and was not included as part of the ABA Criminal
Justice Standards in effect during the 1987 trial. While the ABA Guidelines suggest that now
counsel would have an obligation to challenge a flawed prior conviction, in the absence of any
other binding or persuasive legal authority in effect in 1987, it is debatable that the prevailing
professional standards at the time would have required a challenge.

                                               48
               Case: 13-14376       Date Filed: 08/03/2015      Page: 49 of 72


expired Tennessee convictions did not fall outside the wide range of reasonable

professional conduct.15 Because counsel’s performance was not deficient under

Strickland, Hamm cannot establish cause16 to overcome his procedural default by

virtue of his counsel’s allegedly ineffective assistance, particularly under the

“doubly deferential” standard we must apply to Strickland claims in the habeas

context.

       3. Overcoming the Procedural Default Via a “Miscarriage of Justice”

       In the district court, Hamm attempted to overcome the procedural default by

arguing that failure to address his substantive claim regarding the Tennessee

convictions would result in a fundamental miscarriage of justice. Hamm does not

explicitly make this argument in his brief to this Court, but he does consistently

reiterate his alleged “actual innocence” of the Tennessee robbery and claims that it

is unjust that he should be executed “without at least one merits review” of the

Tennessee convictions’ validity.         Whether these arguments can be read as an

       15
          Hamm raises in his appellate brief an argument he advanced below, that his trial
counsel was otherwise ineffective because he failed to prevent the trial court from showing the
sentencing jury the Tennessee records that noted Hamm had been indicted for “armed robbery”
when his plea and convictions were only to “simple robbery.” This argument is not properly
before us with respect to the substantive prior-convictions claim, as whatever “tainting” effect
this language may have had is a separate claim from whether the convictions themselves were
unconstitutionally obtained and erroneously used in sentencing. Even if Hamm’s trial counsel
had been ineffective in failing to keep this language out of the jury’s sight—and to be clear, we
do not believe counsel was ineffective—the ineffectiveness with respect to the “armed robbery”
language could not serve as cause to overcome a default of the claim that the convictions
themselves should never have been used in sentencing.
       16
           The district court did not address the “prejudice” prong of the “cause and prejudice”
analysis, and we need not address it here, as Hamm has failed to show cause.
                                               49
             Case: 13-14376    Date Filed: 08/03/2015   Page: 50 of 72


argument that the miscarriage-of-justice exception to procedural default applies

here is questionable, but, nonetheless, we analyze why the district court was

correct in holding that exception inapplicable here.

      In Sawyer v. Whitley, 505 U.S. 333, 338, 112 S. Ct. 2514, 2518 (1992), the

Supreme Court noted that, ordinarily, cause and prejudice is the means by which a

petitioner must overcome the procedural default of his habeas claims. But when

cause and prejudice cannot be established, a narrow exception exists when failure

to hear the claims would result in a miscarriage of justice—in other words, the

conviction of someone “actually innocent” of the crime. Id. at 339, 112 S. Ct.
2519 (citing Murray, 477 U.S. at 496, 106 S. Ct. at 2649). In the context of a

capital-sentencing proceeding, the Supreme Court, while acknowledging the

awkwardness of someone being actually “innocent” of the death penalty, held that

the inquiry must be focused on the eligibility of the defendant for a death sentence

under state law. Id. at 341, 346-48, 112 S. Ct. at 2520, 2523. Accordingly, to

overcome a procedural default via the miscarriage-of-justice exception in the

capital context, a petitioner must show “by clear and convincing evidence that but

for constitutional error, no reasonable juror would find him eligible for the death

penalty under [state] law.” Id. at 348, 112 S. Ct. at 2523 (emphasis added); see

also Dretke v. Haley, 541 U.S. 386, 388, 124 S. Ct. 1849 (2004).




                                         50
              Case: 13-14376       Date Filed: 08/03/2015      Page: 51 of 72


       As the district court noted, the Alabama sentencing court found that two

aggravating factors existed in Hamm’s case to warrant imposition of the death

penalty:     the underlying robbery-murder itself and the prior Tennessee

convictions.17 See Hamm Direct Appeal, 564 So. 2d at 466. Alabama requires the

existence of just one aggravating factor to support the death penalty. See Ala.

Code § 13A-5-45(f). Thus, even if consideration of the Tennessee convictions

were assumed to be constitutionally erroneous, Hamm was still eligible for the

death penalty by virtue of his underlying conviction for the capital crime of

robbery-murder, itself an aggravating circumstance under Alabama law.

Accordingly, Hamm cannot use the “miscarriage of justice” exception to overcome

the procedural default of his substantive Tennessee-convictions claim. And if

Hamm cannot otherwise establish cause and prejudice to overcome the default, the

Tennessee-convictions claim is procedurally defaulted and beyond the reach of

federal habeas review.

       4. Is there an Equitable Remedy Under Martinez?

       As noted earlier, in Martinez, the Supreme Court, based on considerations of

equity, issued a narrow holding that “[i]nadequate assistance of counsel at initial-


       17
          The statutory aggravating circumstances in Alabama include the following: “The
defendant was previously convicted of another capital offense or a felony involving the use or
threat of violence to the person,” Ala. Code. § 13A-5-49(2), and “[t]he capital offense was
committed while the defendant was engaged or was an accomplice in the commission of, or an
attempt to commit, or flight after committing, or attempting to commit, rape, robbery, burglary
or kidnapping,” id. §13A-5-49(4).
                                              51
              Case: 13-14376      Date Filed: 08/03/2015      Page: 52 of 72


review collateral proceedings may establish cause for a prisoner’s procedural

default of a claim of ineffective assistance at trial.” Martinez, 132 S. Ct. at 1315.

Martinez dealt with the law in Arizona, where petitioners can bring ineffective-

assistance-of-trial-counsel claims for the first time in a collateral proceeding only.

Id. at 1313. Martinez based its rationale on the equitable concern that “[w]hen an

attorney errs in initial-review collateral proceedings, it is likely that no state court

at any level will hear the prisoner’s claim,” and without allowing cause to be

established based on collateral-counsel’s errors, no federal court will review the

prisoner’s ineffective-assistance-of-trial-counsel claim either. Id. at 1316.

       From this language, Hamm tries to read a broad proposition that Martinez

“provides for equitable relief in situations where a petitioner would otherwise not

have the substance of a claim heard.” Hamm argues that a federal habeas court

should hear the merits of his Tennessee-convictions claim, because “[t]o fail to do

so, and avoid substantive review by means of purely procedural hurdles, would

amount to a straightforward violation of the principles of equity which drove the

Court’s holding in Martinez.”18

       But Hamm’s novel argument is not supported by any legal authority. As

noted above, the Supreme Court has so far extended the Martinez exception to only


       18
         In some respects, Hamm is also arguing that he should be able to overcome procedural
default on a “fundamental fairness” rationale, an argument the Supreme Court has long
dismissed. See Murray, 477 U.S. at 493-497, 106 S. Ct. at 2648-50.
                                             52
               Case: 13-14376   Date Filed: 08/03/2015    Page: 53 of 72


those cases where the state procedural system, while ostensibly allowing

ineffective-assistance-of-trial-counsel claims to be raised on direct review, makes

it virtually impossible to do so in reality. See Trevino, 133 S. Ct. at 1914-15. The

exception still applies solely to defaulted ineffective-assistance-of-trial-counsel

claims. See Martinez, 132 S. Ct. at 1320 (“The rule of Coleman governs in all but

the limited circumstances here. . . . Our holding here addresses only the

constitutional claims presented in this case . . . .”). And this Court has emphasized

that Martinez does not extend beyond claims of ineffective assistance of trial

counsel. See Chavez, 742 F.3d at 945; Arthur, 739 F.3d at 630; Gore, 720 F.3d at

816. No authority suggests that Martinez has created a broad equitable exception

that would apply to Hamm’s defaulted substantive claim about his Tennessee

convictions.

      Moreover, the logic of Martinez does not plausibly extend to Hamm’s case.

The equitable concern of Martinez and Trevino arose from the injustice posed

when a claim that a state’s rules forced, either legally or practically, to be raised in

a first-level collateral attack was not raised because of collateral counsel’s

deficiencies. Accordingly, without an exception to the bar on raising collateral-

counsel’s ineffectiveness, no opportunity arose for a defendant to raise the

substantive claim.     Here, though, Hamm could and should have raised the

substantive prior-convictions claim at trial or on direct appeal. He didn’t and


                                          53
             Case: 13-14376     Date Filed: 08/03/2015   Page: 54 of 72


defaulted the claim. To the extent that he was precluded from doing so by the

ineffectiveness of his trial or appellate counsel, he could have and did raise that

ineffectiveness issue in his collateral proceedings and received consideration of the

merits of trial counsel’s effectiveness in state court. Adopting Hamm’s broad

reading of Martinez would essentially require us to disregard or sweep away the

existing law of procedural default in the habeas context. Accordingly, Martinez

does not provide a broad equitable tool for Hamm to overcome the procedural

default of his substantive prior-convictions claim.

      For these reasons, we affirm the district court’s denial of federal habeas

relief based on Hamm’s claim that his prior Tennessee convictions were

impermissibly used as an aggravating factor in his death sentence. The Supreme

Court’s ruling in Coss prohibits us from reaching and assessing the validity of

these convictions, and no exceptions permit Hamm to avoid the dictates of Coss.

Alternatively, the district court properly found the claim to be procedurally

defaulted, and Hamm has advanced no argument that allows him to overcome the

default.

                                         IV.

      In his second argument on appeal, Hamm asserts that the district court erred

in not granting habeas relief on his claim that his trial counsel did not adequately

investigate and present a mitigation case. Hamm argues that counsel failed to


                                         54
               Case: 13-14376        Date Filed: 08/03/2015       Page: 55 of 72


uncover and present “a wealth of documents and testimonial evidence” concerning

the criminal histories of Hamm’s family members, Hamm’s school records, and

Hamm’s medical and mental-health records.                   Hamm also argues that it was

improper for his counsel to introduce the mitigation evidence he did present

through the testimony of Hamm’s sister, which, in Hamm’s opinion, appeared to

be “bald assertions” that “sounded like a bunch of lies” unsupported by any

“corroborating” documentary evidence. After a thorough review, we affirm the

district court on this issue as well.

       The Alabama state courts considered this claim on its merits. 19 See Hamm

Collateral Appeal, 913 So. 2d at 478-79, 486-88.                      Therefore, the “doubly

deferential” standard of review applies to the state courts’ evaluation of the

performance prong here as well. Additionally, the review of this claim on federal

habeas is “limited to the record that was before the state court that adjudicated the

claim on the merits.”20 Cullen, 131 S. Ct. at 1398. In this case, that evidence


       19
          Actually, in the district court (and the Rule 32 Court), Hamm presented his mitigation-
case ineffective-assistance claims in three separate sub-claims. The district court found it
prudent to address them together, and on appeal here, Hamm argues them as one claim as well.
       20
           The only pertinent evidence that was excluded by the state courts is the affidavit of Dr.
Dale Watson, a psychologist who diagnosed Hamm with “neuropsychological impairment and
presumptively brain damage” and found Hamm was in the “borderline range of measured
intellectual ability overall.” The state court found Dr. Watson was not a licensed psychologist at
the time of Hamm’s trial and could not have offered expert testimony at that time. Hamm
Collateral Appeal, 913 So. 2d at 478. Dr. Watson conducted his evaluation of Hamm in 1996
but did not prepare his written evaluation until 1999. Id. When Hamm’s counsel attempted to
admit Dr. Watson’s written report during the Rule 32 hearing, the state objected on the basis that
it could not cross-examine Watson, and the court sustained the objection. Id. The ACCA noted
                                                55
               Case: 13-14376        Date Filed: 08/03/2015       Page: 56 of 72


includes the testimony of Hamm’s trial attorneys Harris and Williams; certified

copies of the extensive criminal records of Hamm’s father and seven brothers, as

well as the criminal records of other family members (Exhibit 1); Hamm’s

personal and family history, including references to Hamm’s own past criminal

conduct, as well as Hamm’s vital, school, and employment records (Exhibit 2);

vital records for members of Hamm’s family (Exhibit 3); medical and

psychological records for members of Hamm’s family (Exhibit 4); and Hamm’s

that cross-examination would have been particularly important, given the time gap between Dr.
Watson’s examination and the compilation of his report. Id. at 478 & n.8. The ACCA
concluded that the Rule 32 Court did not abuse its discretion in excluding Dr. Watson’s report.
Id. at 479. Relying on 28 U.S.C. § 2254(e)(2), the district court declined to hold an evidentiary
hearing on whether the Alabama court properly excluded the report.
        On appeal, Hamm argues first that Watson’s report is properly before this Court because
it was “stamped and included as part of the Court record.” Hamm is quoting the Rule 32
transcript, where the state court acknowledged receipt of a plethora of documents Hamm had
submitted pro se, despite being represented by appointed counsel. Id.. Based on the Rule 32
Court’s statement that these documents that were submitted pro se were “included as part of the
record,” Hamm contends they were included within the state-court “record” within the meaning
of Cullen.
        While Hamm is correct that Cullen speaks in terms of the “record,” he nevertheless fails
to reconcile the Rule 32 Court’s clear sustaining of the objection to admitting Watson’s report,
and the ACCA’s upholding of that determination. See 913 So. 2d at 478-79. Cullen’s rationale
rested on the record that was used in the state court’s adjudication of the merits, 131 S. Ct. at
1398, and here the Watson affidavit was never admitted or used by the state court in adjudicating
Hamm’s claim. Moreover, the state courts’ underlying determination that Dr. Watson’s affidavit
was not part of the record is certainly entitled to deference under § 2254.
        Hamm also argues that Martinez applies because his Rule 32 counsel was ineffective in
not calling Dr. Watson to testify during the Rule 32 hearing. However, as discussed above,
Martinez applies only in the context of overcoming defaulted ineffective-assistance-of-trial-
counsel claims. Hamm’s mitigation-related trial-counsel claim was not defaulted and was
considered on the merits in state court; accordingly, collateral counsel’s ineffective assistance is
irrelevant to that claim. Moreover, an unfavorable evidentiary ruling, while in some sense
“procedural,” is not a “procedurally defaulted” constitutional claim that can be overcome by
cause and prejudice. And finally, to the extent that Hamm is raising an independent claim for
ineffective assistance of his collateral counsel as a basis for habeas relief, such a claim is not
cognizable. See Martinez, 132 S. Ct. at 1320.

                                                56
               Case: 13-14376   Date Filed: 08/03/2015   Page: 57 of 72


own medical records developed during his various periods of incarceration

(Exhibit 5).

      The ACCA, in reviewing the merits of this claim, upheld the Rule 32

Court’s determination that “trial counsel conducted an adequate investigation into

Hamm’s past and were well aware of the difficult circumstances in which Hamm

grew up,” and that trial “counsel presented much of this information by way of

testimony from Hamm’s sister at the sentencing hearing.” 913 So. 2d at 486. The

ACCA also observed the Rule 32 Court’s determination that Hamm had failed to

establish prejudice under Strickland “because the evidence was cumulative and

would not have affected the outcome of the proceeding,” and the evidence was

credited by the sentencing judge. Id. at 486-87. In addition, the court credited

Harris’s testimony that, as a matter of strategy, he would not have introduced many

of the documents proffered in the Rule 32 hearing because they would have been

detrimental to Hamm by, among other things, revealing his own sordid criminal

history.   Id. at 487.     The ACCA agreed that Harris’s trial strategy was

“unassailable” and that counsel were not deficient in their investigation and

presentation of mitigating evidence. Id. Further, the ACCA agreed that Hamm

had demonstrated no prejudice. Id. at 488. The district court found this to be a

reasonable application of Strickland.




                                         57
             Case: 13-14376     Date Filed: 08/03/2015   Page: 58 of 72


      The district court’s conclusion is correct.     Harris met with Hamm over

twenty-five times before his trial; he had a good relationship with Hamm and no

difficulties communicating with him.          Although Harris presented only two

witnesses at the sentencing hearing, the evidence that Hamm contends Harris failed

to discover and introduce is in fact largely cumulative of the evidence that Hamm’s

sister Ruthie testified about. Thus, Hamm’s case is distinguishable from the cases

he cites like Rompilla, 545 U.S. at 383, 390, 125 S. Ct. at 2464, 2468 (failure to

obtain the prior conviction file when the state’s case relied heavily on it and that

file would have revealed a plethora of unknown mitigation evidence); Wiggins v.

Smith, 539 U.S. 510, 523-27, 123 S. Ct. 2527, 2536-38 (2003) (failure to compile a

personal history and follow up on investigative leads and failure to present an

actual mitigation case); Williams v. Taylor, 529 U.S. 362, 395, 120 S. Ct. 1495,

1514 (2000) (last-minute investigation, unjustified failure to investigate records of

a “nightmarish childhood,” and limiting presentation to just lukewarm character

evidence); Ferrell v. Hall, 640 F.3d 1199, 1203, 1227 (11th Cir. 2011) (failure to

conduct mental-health investigation, despite obvious “red flags,” or investigate a

history of abuse); and Brownlee v. Haley, 306 F.3d 1043, 1045 (11th Cir. 2002)

(failure to investigate, obtain, or present any mitigation evidence to a jury). Unlike

counsel in these cases, Hamm’s counsel investigated and presented significant




                                         58
             Case: 13-14376    Date Filed: 08/03/2015   Page: 59 of 72


mitigation information about Hamm’s mental health and upbringing, albeit largely

through the testimony of a single witness.

      For example, Hamm says counsel should have introduced records

concerning Hamm’s epilepsy and history of seizures to “prove up” Hamm’s

mental-health impairment. But Ruthie testified that her brother suffered from

epilepsy and had seizures in 1980 or 1981. Additionally, the record reflects that

Harris, after learning about Hamm’s seizures, had Hamm’s mental health evaluated

at a state medical facility, whose experts found Hamm was competent both at the

time of trial and the time of the murder. Moreover, unlike in Ferrell, 640 F.3d at

1227-28, no record evidence exists that Hamm displayed any obvious “red flags”

that he suffered from any other mental impairment. Thus, regarding Hamm’s

mental health, the sentencing jury and judge were made aware of Hamm’s history

of epilepsy, and the state courts’ conclusion that Harris’s mental-health

investigation was adequate was not an unreasonable application of Strickland.

      Similarly, Hamm argues that Harris should have introduced the voluminous

criminal records of Hamm’s father and brothers and other family members. But

although he did not obtain the records specifically, Harris was aware of the

extensive family criminal-history records. Ruthie testified that Hamm’s father and




                                        59
               Case: 13-14376        Date Filed: 08/03/2015       Page: 60 of 72


six of Hamm’s brothers had been or currently were in prison.21 Nevertheless,

Hamm asserts22 that it was constitutionally deficient for Harris not to introduce the

voluminous criminal records, contending that Ruthie’s testimony was not credible

because Harris presented no documentary evidence to back it up.

       The success of Hamm’s argument is significantly undermined, though, by

the original sentencing judge’s findings of fact, which show that he obviously

believed Ruthie’s account of the family criminal history.                   See Hamm Direct

Appeal, 564 So. 2d at 468. Thus, with respect to the family criminal history, the

state courts’ conclusions that Harris’s investigation satisfied the performance prong

of Strickland and that the cumulative nature of the records defeated the prejudice

prong of Strickland are not unreasonable applications of Strickland. See, e.g.,

Holsey v. Warden, Ga. Diagnostic Prison, 694 F.3d 1230, 1270-71 (11th Cir.

2012) (discussing cases where cumulative evidence undermines a finding of

prejudice).




       21
          It bears mentioning that the presentation of any family history during sentencing,
including criminal history, child abuse, and alcoholism, was resisted by Hamm, who felt “it was
‘nobody’s business but his family’s.’” Rule 32 Op. at 76 (Appellant’s App’x Vol. III at A618).
       22
          Hamm renews on appeal an argument he made in the district court that Harris “straight
lie[d]” during his Rule 32 testimony when he allegedly testified that he strategically chose not to
reveal the family criminal records. The district court concluded that Hamm misstated Harris’s
testimony, finding that Harris was referring not to the family criminal records but to Hamm’s
medical records from his prison time (Exhibit 5), which Harris did not want to introduce because
it would have emphasized Hamm’s past incarcerations. We see no reason to disturb the district
court’s conclusion.
                                                60
             Case: 13-14376    Date Filed: 08/03/2015   Page: 61 of 72


      Hamm further contends that he can establish prejudice from the failure to

introduce the family’s criminal-history records based on the sentencing judge and

jury’s “mistaken” conclusion that the Hamm women had overcome their terrible

upbringing. Hamm bases this contention on Harris’s testimony of his post-trial

conversations with the jury, where jury members recounted their feelings “that if

Ruthie and her sister could have gone through life without being involved in crime

that the boys could have too.” The sentencing judge drew a similar conclusion,

stating, “It is to be noted, however, that the two girl children were able to rise

above this influence and appear to be good citizens.” See Hamm Direct Appeal,
564 So. 2d at 468. The family criminal-history documents, though, reveal that

Ruthie was charged with “[a]ssault with [i]ntent to [m]urder,” and her sister Linda

was charged with public drunkenness. Hamm argues that this establishes prejudice

from the failure to introduce the family criminal records because, if the jury had

seen the two (and only two) charges against his sisters, the jury’s conclusion about

the women’s ability to persevere in the face of adversity would have been

undermined, and it would have been less inclined to condemn Hamm.

      We disagree that the failure to introduce the sisters’ criminal histories

undermines Hamm’s death sentence. First, Ruthie was never convicted of the

charge—which grew out of an intoxicated altercation among her extended

family—apparently as part of an agreement that required the entire Hamm family


                                        61
               Case: 13-14376   Date Filed: 08/03/2015   Page: 62 of 72


to leave Colbert County, Alabama, permanently. And, in stark comparison with

the male members of the Hamm family, these are the only run-ins with the law

reflected in the record for Ruthie or Linda. A single run-in with the law each over

the course of their lives does not undermine confidence in the conclusion that the

“girl children were able to rise above this influence”—particularly where they were

not convicted, nor does it suggest that the sentencing court would have reached a

different outcome.

         The one category of evidence introduced during the Rule 32 proceedings

that was not presented to the sentencing jury, and thus not cumulative of Ruthie’s

testimony, is evidence of Hamm’s low intelligence and poor school performance.

When asked if Hamm had “any problems at school,” Ruthie testified, “No, sir, not

that I can remember.” In the Rule 32 proceedings, though, Hamm introduced

evidence of his low grades and poor attendance; standardized testing scores that

indicated that Hamm was in the bottom 1% for reading and bottom 4% for spelling

among eighth graders; and the fact that Hamm dropped out of school in the ninth

grade.

         Although mitigation evidence of Hamm’s intellectual standing should have

been introduced, particularly to correct Ruthie’s testimony that Hamm had no

school problems, we conclude that Hamm has not established prejudice under

Strickland due to counsel’s failure to introduce Hamm’s school records. Looking


                                         62
               Case: 13-14376       Date Filed: 08/03/2015       Page: 63 of 72


at the circumstances and evidence as a whole, we cannot say that the addition of

these school records creates “a mitigation case that bears no relation” to the case

that was presented to the jury. See Rompilla, 545 U.S. at 393, 125 S. Ct. at 2469;

Holsey, 694 F.3d at 1272. Given the horribly abusive environment in which

Hamm was raised—a background that was fully conveyed to the sentencing jury—

Hamm’s poor school performance is not surprising,23 and the absence of this

evidence is not sufficient to undermine confidence in the outcome of Hamm’s

sentencing.

       In summary, the Alabama state courts did not unreasonably apply Strickland

to Hamm’s claims that his trial counsel was deficient in investigating and

presenting a mitigation case, and the district court did not err in denying habeas

relief. Although Harris called only two witnesses and did not present evidence of

Hamm’s low intelligence, he did investigate and present to the jury an accurate

picture of Hamm’s harsh upbringing, drug and alcohol abuse, and epilepsy. The

documentary evidence that Hamm produced during his Rule 32 proceedings

enhanced the picture painted by Ruthie’s testimony, but that’s all it did. With the

exception of the school records, Hamm has not pointed to distinct mitigation




       23
          In fact, the sentencing judge did state that Hamm had a “poor education,” although it is
not clear from what evidence the sentencing judge drew that conclusion. See Hamm Direct
Appeal, 564 So. 2d at 468.
                                               63
             Case: 13-14376     Date Filed: 08/03/2015    Page: 64 of 72


evidence that Harris failed to uncover or present, but rather has identified merely

more of the same evidence that was presented to the sentencing court.

      And even if Harris’s performance had been deficient, the evidence adduced

at the Rule 32 hearing was cumulative of Ruthie’s testimony, weakening any

argument that the failure to introduce it during sentencing was prejudicial. In

pronouncing sentence, the sentencing court largely credited those mitigating

factors represented by Hamm’s Rule 32 evidence. Hamm Direct Appeal, 564 So.
2d at 468. Hamm has not produced a quantity of evidence in his collateral attack

that would alter the weight that a fact-finder may have applied against the

aggravating factors, and consequently, the state courts’ conclusion that there was

no reasonable probability that the outcome would have been different had the

additional evidence been presented is not unreasonable. For these reasons, we

affirm the district court’s denial of habeas relief on the mitigation-case claim.

                                          V.

      In his final argument on appeal, Hamm contends that the prosecution

violated his Brady rights by not turning over three sets of records that, according to

Hamm, would have impeached the prosecution’s chief witness, Douglas Roden.

These records include Roden’s diagnosis of borderline and, possibly, antisocial

personality disorders, Roden’s alcohol and drug addictions, and Roden’s use of

marijuana while in a drug-treatment program and, relatedly, his alleged lying to


                                          64
             Case: 13-14376    Date Filed: 08/03/2015   Page: 65 of 72


counselors in the program.      On appeal, Hamm argues that his Brady claim

concerning the Roden impeachment evidence was properly before the Rule 32

Court and that his claim is meritorious. For the reasons set forth below, we

conclude that Hamm’s Brady claim here is procedurally defaulted and that a merits

review is precluded. Alternatively, we find the claim to be without merit.

A. The Brady Claim Is Procedurally Defaulted and the Default Cannot be
Overcome

      The last state court to consider the Roden Brady claim, the ACCA, found

that Hamm had raised the claim for the first time in that court during his appeal of

the Rule 32 Court’s decision. Hamm Collateral Appeal, 913 So. 2d at 479-480.

Accordingly, the ACCA declined to address the merits because the claim was not

presented to the Rule 32 trial court, citing Alabama law, which holds that “[a]

petitioner for post-conviction relief may not raise on appeal grounds not presented

in the petition or presented at the hearing on the petition.” Id. (citing Morrison v.

State, 551 So. 2d 435 (Ala. Crim. App. 1989)); Morrison, 551 So. 2d at 437.

Hamm disagrees and contends that the Roden claim was properly presented to the

Rule 32 Court when Hamm, despite being represented by counsel, submitted

records to the Rule 32 Court pro se and asked that they be considered in support of

his Rule 32 petition.

      The district court found that the ACCA’s procedural-default ruling was

proper because Hamm did not fairly present the claim to the Rule 32 Court. Hamm
                                         65
             Case: 13-14376    Date Filed: 08/03/2015   Page: 66 of 72


§ 2254 Order, 2013 WL 1282129, at *28. Specifically, the district court noted that

Hamm could have amended his 1991 Rule 32 petition to add the Roden Brady

claim between the time that he discovered the records in 1995 and the time that he

submitted them and participated in the Rule 32 hearing in 1999. Id. at *26. The

district court also noted that even when Hamm asked the Rule 32 Court to consider

his collection of submitted documents, he never explained the relevance of the

Roden documents, and neither Hamm nor his counsel mentioned the Roden Brady

claim during the Rule 32 hearing. Id. at *26-27.

      1. Was the Roden Brady Claim Presented to the Rule 32 Court?

      Whether a particular claim is subject to the doctrine of procedural default is

a mixed question of fact and law that this Court reviews de novo. Judd v. Haley,

250 F.3d 1308, 1313 (11th Cir. 2001) (citing Bailey v. Nagle, 172 F.3d 1299, 1302

(11th Cir. 1999) (per curiam)). A district court’s findings of fact, though, are

reviewed for clear error. Id. at 1313 n.2 (citing Byrd v. Hasty, 142 F.3d 1395, 1396

(11th Cir. 1998)).

      Here, the district court’s determination that the Roden Brady claim was not

fairly presented to the Rule 32 Court was not clearly erroneous, and it correctly

interpreted the Alabama procedural rule precluding review at the appellate level of

claims not presented in the Rule 32 petition to constitute a default of the Roden

Brady claim.     Hamm does not raise any argument here that the Alabama


                                        66
             Case: 13-14376     Date Filed: 08/03/2015   Page: 67 of 72


procedural rule was not an independent and adequate ground upon which to base

its decision. Hamm also does not dispute the district court’s relevant underlying

factual findings—that the petition was never amended, that the relevance of the

Roden documents was never explained to the Rule 32 Court, and that the Roden

Brady claim was never specifically articulated to the Rule 32 Court by anyone.

      While Hamm asserts that merely submitting and seeking admission of these

documents was sufficient to preserve and present his claim to the Rule 32 Court,

the Supreme Court has noted that a claim is not fairly presented to a state court “if

that court must read beyond a petition or a brief (or a similar document) that does

not alert it to the presence of a federal claim.” Baldwin v. Reese, 541 U.S. 27, 32,

124 S. Ct. 1347, 1351 (2004). Additionally, merely seeking to admit evidence into

the record, without more, is insufficient to present a claim. Cf. Castille v. Peoples,

489 U.S. 346, 351, 109 S. Ct. 1056, 1060 (1989) (rejecting that a claim is fairly

presented in state court “where the claim has been presented for the first and only

time in a procedural context in which its merits will not be considered”).

Accordingly, Hamm’s argument that his Roden Brady claim was presented to the

Rule 32 Court solely through his delivery of the records to that court is unavailing.

Absent any other challenge to the Alabama procedural ruling, the district court was




                                         67
               Case: 13-14376        Date Filed: 08/03/2015        Page: 68 of 72


correct in finding the Roden Brady claim was procedurally defaulted for purposes

of federal habeas relief.24

       2. Can Hamm Overcome the Default with Martinez?

       Hamm attempts to overcome the procedural default of the Roden Brady

claim by once again invoking Martinez.                 Here, Hamm argues that his post-

conviction counsel was ineffective for not preserving the Brady claim during the

Rule 32 proceedings and that this ineffectiveness should serve as cause to

overcome the default of the Roden Brady claim. As already described above,

though, Martinez applies to defaulted ineffective-assistance-of-trial-counsel claims

only and not, for example, to Brady claims—a reality repeatedly emphasized in

this Circuit. See Martinez, 132 S. Ct. at 1320; Chavez, 742 F.3d at 945; Arthur,
739 F.3d at 630; Gore, 720 F.3d at 816.

       Admittedly, the logic of Hamm’s Martinez argument is stronger here,

because Brady claims often arise and can be presented only after direct appeals are

exhausted. Under the circumstances of this case, Hamm’s Roden Brady claim was

       24
          Whether a claim is fairly presented to a state court, and thus exhausted for purposes of
§ 2254, is a related but separate and distinct concept from whether the claim has been
procedurally defaulted—and the question here is whether Hamm’s claim has been procedurally
defaulted. See Woodford v. Ngo, 548 U.S. 81, 92-93, 126 S. Ct. 2378, 2386-87 (2006).
However, because the question of default here is tied to a state-law rule that bars review of
unpresented claims, the Supreme Court’s case law on fairly presenting a claim is appropriately
instructive in determining whether Hamm’s claim was not fairly presented and, thus, defaulted.
Cf. Lee v. Kemna, 534 U.S. 362, 375, 122 S. Ct. 877, 885 (2002) (“The adequacy of state
procedural bars to the assertions of federal questions . . . is itself a federal question.” (internal
quotation marks omitted) (quoting Douglas v. Alabama, 380 U.S. 415, 422, 85 S. Ct. 1074, 1078
(1965))).
                                                 68
               Case: 13-14376       Date Filed: 08/03/2015      Page: 69 of 72


not discovered until after his direct appeals were exhausted, and the Rule 32

proceeding was Hamm’s first opportunity to raise the claim. As Justice Scalia

recognized in his Martinez dissent,

              Moreover, no one really believes that the newly
              announced “equitable” rule will remain limited to
              ineffective-assistance-of-trial-counsel cases. There is not
              a dime’s worth of difference in principle between those
              cases and many other cases in which initial state habeas
              will be the first opportunity for a particular claim to be
              raised: claims of “newly discovered” prosecutorial
              misconduct, for example, see Brady v. Maryland, 373
U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), claims
              based on “newly discovered” exculpatory evidence or
              “newly discovered” impeachment of prosecutorial
              witnesses, and claims asserting ineffective assistance of
              appellate counsel. The Court's soothing assertion, ante,
              at 1320, that its holding “addresses only the
              constitutional claims presented in this case,” insults the
              reader’s intelligence.
132 S. Ct. at 1321 (Scalia, J., dissenting). But despite Justice Scalia’s views on the

matter, neither the Supreme Court nor any Circuit has applied Martinez to

defaulted Brady claims.25 Until the Supreme Court instructs otherwise, we are

constrained to respect the explicitly limited holding of Martinez and the narrow

construction our opinions have given that decision. Accordingly, Hamm cannot

overcome the procedural default of his Brady claim by invoking Martinez.




       25
         In fact, the Ninth Circuit has rejected such an application. See Hunton v. Sinclair, 732
F.3d 1124, 1126-27 (9th Cir. 2013).
                                               69
             Case: 13-14376     Date Filed: 08/03/2015   Page: 70 of 72


B. Alternatively, the Roden Brady Claim Lacks Merit

      Even if Hamm could overcome the default of his Brady claim, though, the

claim itself is without merit. Although the district court found that the claim had

been properly procedurally defaulted, it nonetheless analyzed the merits of the

claim. Hamm § 2254 Order, 2013 WL 1282129, at *28-31. It concluded that,

contrary to Hamm’s assertion, the evidence in the Roden health records was at best

only marginally favorable in terms of impeachment and was “certainly not enough

to undermine confidence in the guilt or penalty phase of the trial.” Id. at *30.

      Brady holds that suppression of evidence that is favorable to an accused and

material to guilt or punishment violates the accused’s due-process rights. 373 U.S.

at 87, 83 S. Ct. at 1196-97. Impeachment evidence is included within the ambit of

Brady. United States v. Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 3380 (1985).

“There are three components of a true Brady violation: The evidence at issue must

be favorable to the accused, either because it is exculpatory, or because it is

impeaching; that evidence must have been suppressed by the State, either willfully

or inadvertently; and prejudice must have ensued.” Stickler v. Greene, 527 U.S.
263, 281-82, 119 S. Ct. 1936, 1948 (1999). Favorable evidence is that evidence

that “if disclosed and used effectively, it may make the difference between

conviction and acquittal.”    Bagley, 473 U.S. at 676, 105 S. Ct. at 3380. In

demonstrating the materiality of a Brady violation, “[t]he question is not whether


                                          70
             Case: 13-14376    Date Filed: 08/03/2015   Page: 71 of 72


the defendant would more likely than not have received a different verdict with the

evidence, but whether in its absence he received a fair trial, understood as a trial

resulting in a verdict worthy of confidence.” Kyles v. Whitley, 514 U.S. 419, 434,

115 S. Ct. 1555, 1566 (1995).       Suppressed evidence must be judged on the

“cumulative,” “net effect” such evidence has on the reasonable probability the

result would have been different. Id. at 421, 437, 115 S. Ct. at 1560, 1567.

      Assuming arguendo that the Roden records are both favorable to Hamm and

were suppressed within the meaning of Brady, we nonetheless disagree that this

impeachment evidence undermines confidence in Hamm’s trial.              First of all,

Hamm’s comparison of Roden’s inconsistent and fabricated statements to the

police with the informant’s inconsistent statements in Kyles is irrelevant here,

because Roden’s statements were disclosed to Hamm’s defense and used in the

cross-examination of Roden at Hamm’s trial. See Hamm § 2254 Order, 2013 WL
1282129, at *26 n.19, *30. Thus, any prejudice must stem from the cumulative

effect of Roden’s health records and those records alone. Although Hamm asserts

that his cross-examination of Roden would have been different with these records,

the only concrete example he gives is that Roden’s history of alcohol abuse would

have impeached his testimony that he (Roden) only “had a buzz going” on the

night of the robbery-murder.        Even assuming that Roden’s psychological

diagnosis, substance abuse, and “lying” undermined his testimony about his role in


                                         71
             Case: 13-14376    Date Filed: 08/03/2015   Page: 72 of 72


the robbery-murder, we agree with the district court’s conclusion that the

cumulative effect of the suppressed impeachment evidence is small compared to

the actual impeachment evidence used at trial: Roden’s agreement to testify against

Hamm in exchange for leniency, Roden’s criminal history, and Roden’s

inconsistent statements to police in this case. See id. at *30. Additionally, the

probability of a different outcome is further reduced by the strength of the evidence

against Hamm, particularly Hamm’s own confession. Accordingly, the district

court did not err when it concluded in the alternative that Hamm’s Roden Brady

claim was without merit, because Roden’s undisclosed health records fail to

undermine the outcome of Hamm’s trial.

                                        VI.

      For the foregoing reasons, the district court’s denial of Hamm’s petition

under 28 U.S.C. § 2254 is AFFIRMED.




                                         72